Exhibit 10.1

LEASE AGREEMENT

BETWEEN

109 MORGAN LANE, LLC

as Landlord,

and

INTEGRA LIFESCIENCES CORPORATION

as Tenant

Dated: July 1, 2013



--------------------------------------------------------------------------------

AGREEMENT OF LEASE

Between 109 MORGAN LANE, LLC, a New Jersey limited liability company
(hereinafter referred to as the “Landlord”), and INTEGRA LIFESCIENCES
CORPORATION, a Delaware corporation (hereinafter referred to as the Tenant”).

PREAMBLE

WHEREAS, Landlord previously purchased the Building, Land and Premises (as such
terms are defined below) pursuant to the Agreement of Sale dated August 21, 2007
between Landlord and PROVESTCO, INC., a Delaware corporation (the “Prior
Landlord”);

WHEREAS, Tenant and Prior Landlord entered into a Lease dated October 17, 2006,
as amended by the First Amendment to Lease dated as of February 28, 2007 and
Second Amendment to Lease dated as of March 16, 2007 (such lease, as amended,
being hereinafter called the “Original Lease”) pursuant to which Tenant leased
from Prior Landlord 26,750 rentable square feet of floor area described therein
in the Building (the “Initial Space”);

WHEREAS, Tenant and Landlord terminated the Original Lease and entered into a
Lease Agreement dated May 15, 2008, as amended by the First Amendment to Lease
dated January 1, 2009 (such lease, as amended, being hereinafter called the
“Prior Lease”), pursuant to which Tenant leased from Landlord the Initial Space
and 31,261 rentable square feet of space in the building (the “Remaining Space”
and together with the Initial Space the “Total Rented Space”); and

WHEREAS, Tenant and Landlord desire to terminate the Prior Lease and enter into
this new lease effective as of July 1, 2013 pursuant to which Tenant will lease
from Landlord the Total Rented Space (the “Lease”).

 

BASIC LEASE PROVISIONS AND DEFINITIONS.

In addition to other terms elsewhere defined in this Lease, the following terms
whenever used in this Lease should have only the meanings set forth in this
section, unless such meanings are expressly modified, limited or expanded
elsewhere herein:

 

(1)    Date of Lease:    Shall mean as of July 1, 2013. (2)    Building:   
Shall mean 109 Morgan Lane, Township of Plainsboro, Middlesex County, New Jersey
(the “Building”). (3)    Land:    Shall mean LOT 24 in Block 2001 as shown on
the Plainsboro Township Tax Records, Middlesex County, New Jersey (hereinafter
referred to as the “Land”).

 

2



--------------------------------------------------------------------------------

(4)    Premises:    Shall mean the Total Rented Space consisting of the entire
Building (the “Premises” or the “Total Rented Space”), which are shown on the
plan attached hereto and made a part hereof as Exhibit “A”. (5)    Term:   
Shall mean a term of the Lease of the Premises shall commence as of July 1, 2013
and shall terminate on the Termination Date,

 

(6) Commencement Date: Shall mean as of July 1, 2013 for the Total Rented Space,
and Landlord and Tenant hereby acknowledge and confirm that as of July 1, 2013
the Prior Lease is hereby terminated and neither Landlord nor Tenant shall owe
any further obligation thereunder to the other.

 

(7)    Occupancy Date: Shall mean July 1, 2013 for the Total Rented Space.

(8)    Rental Commencement Date: July 1, 2013 for the Total Rented Space, and

(9)    Termination Date:   Shall mean June 30, 2033 for Total Rented Space,
unless the Term of the Lease is extended by Tenant as provided herein. If Tenant
exercises its option to renew for five years, the termination date shall be June
30, 2038. (10)  Five Year Renewal Option:   Provided that Tenant is not in
default of any of Tenant’s obligations under this Lease, Tenant shall have the
right to renew the term of this Lease on all of the terms and provisions set
forth herein (except that the Minimum Rent shall be adjusted as set forth below)
for a period of five years by providing not less than 180 days advance written
notice to Landlord of its election to renew under the terms described herein.
Minimum Rent:   For the Total Rented Space:

 

Months    Monthly Rent      Annual Rent   7/1/2013 – 6/30/2033    $ 48,825.92   
   $ 585,911.04   

The annual Minimum Rent during the renewal term shall be computed in accordance
with the provisions of this Paragraph. In the event the Consumer Price Index for
Urban Wage Earners and Clerical Workers in the City of Philadelphia published by
the Bureau of Labor Statistics of the U.S. Department of Labor (1982-84 equals
100) (hereinafter called the “Price Index”) or a successor or substitute index
appropriately adjusted, reflects an increase in the cost of living in the first
full calendar month of the renewal term of this Lease (the “Adjustment Month”)
over and above such cost of living as reflected by the Price Index as it exists
for the first month of the initial term hereof (hereinafter called the “Base
Index”), the annual Minimum Rent during the renewal term shall be increased to
the amount determined by multiplying the annual Minimum Rent provided for the
last year of the initial term of this Lease by a fraction, the numerator of
which shall be the Price Index for the Adjustment Month and the denominator of
which shall be the Base Index. In the event that such determination cannot be
made until after the commencement of the renewal term, the increase of the
monthly rental payments due for the months of the renewal term prior to such
determination shall be paid to Landlord upon the date the next payment of rent
is due following such determination. In no event shall the annual Minimum Rent
during the renewal term be less than the annual Minimum Rent for the last year
of the initial term of this Lease.

 

3



--------------------------------------------------------------------------------

(11)    Permitted Use:    General office, labs (research & development and/or
product development), manufacturing, warehouse and any other lawfully permitted
use. (12)    Tenant’s address:    311 Enterprise Drive       Plainsboro, NJ
08536. (13)    Landlord’s address:    c/o Rudner Real Estate, 125-E Gaither
Drive, Mount Laurel, New Jersey 08054.

WITNESSETH

1. DEMISE OF PREMISES. The Landlord does hereby lease and demise to the Tenant,
and the Tenant does hereby hire and take from the Landlord, upon and subject to
the covenants, agreements, terms, provisions and conditions of this Lease, the
Premises for the Term. Landlord represents and warrants that Landlord is the fee
owner of the Premises

2. TERM.

The Term for the Total Rented Space shall commence on the Occupancy Date and
shall end on the Termination Date or date upon which the Term may be sooner
terminated pursuant to the provisions of this Lease or pursuant to law. Provided
that Tenant is not in default of any of Tenant’s obligations under this Lease,
Tenant shall have the right to renew the term of this Lease on all of the terms
and provisions set forth herein (except that the Minimum Rent shall be adjusted
as set forth in Section 4.B.) for a period of five years by providing not less
than 180 days advance written notice to Landlord of its election to renew under
the terms described in Section 4.B.

3. RENT.

A. Minimum Rent (as hereinafter defined) and Additional Rent (as hereinafter
defined) and other charges which shall become due and payable hereunder as set
forth herein are sometimes collectively referred to herein as “Rent.”

 

4



--------------------------------------------------------------------------------

B. All Rent shall be paid to the Landlord at the Landlord’s address, or at such
other place or to such other person as the Landlord may designate, in lawful
money of the United States of America.

C. The Tenant does hereby covenant and agree to pay the Rent herein reserved as
and when the same shall become due and payable, without demand therefor and
without any set-off or deduction whatsoever, and to keep and perform, and to
permit no violation of, each and every one of the covenants, agreements, terms,
provisions and conditions herein contained on the part and on behalf of the
Tenant to be kept and performed, provided, that set-off or deduction is allowed
in the event that Landlord does not make the required reimbursement allowance
payments to Tenant as described in Section 49.

D. If the Tenant fails or refuses to pay Rent hereunder and the Landlord
institutes suit for the collection of same or for possession of the Premises,
the Tenant agrees to reimburse the Landlord, as Additional Rent hereunder, for
all reasonable expenses incurred by the Landlord in connection therewith,
including, but not limited to, reasonable attorney’s fees. If the payment of any
sum required to be paid by the Tenant to the Landlord under this Lease
(including, without limiting the generality of the foregoing, Rent, adjustments
or payments made by the Landlord under the provisions of this Lease for which
the Landlord is entitled to reimbursement by the Tenant) shall become overdue
for ten (10) business days beyond the date on which written notice was given to
Tenant of non-payment of rent due and payable as provided in this Lease, then a
delinquency service charge equal to five (5%) percent of the amount overdue
shall become immediately due and payable to the Landlord as liquidated damages
for the Tenant’s failure to make prompt payment. Further, such delinquency
service charge shall be payable on the first day of the month next succeeding
the month during which such late charges become payable as Additional Rent,
together with interest on the amounts overdue from the date on which they become
due and payable computed at the rate of the lower of statutory rate or twelve
(12) percent per annum. In the event of nonpayment of any delinquency service
charges and interest provided for above, the Landlord shall have, in addition to
all other rights and remedies, all the rights and remedies provided for herein
and by law in the case of nonpayment of Rent. No failure by the Landlord to
insist upon the strict performance by the Tenant of the Tenant’s obligation to
pay late charges shall constitute a waiver by the Landlord of its rights to
enforce the provisions of this Section 3 in any instance thereafter occurring.
The provisions of this Section 3 shall not be construed in any way to extend any
notice period provided for in this Lease.

E. Whenever in this Lease the Tenant is required to pay Additional Rent or other
charges to the Landlord, the Landlord shall have all remedies for the collection
thereof that it may have for the nonpayment of Minimum Rent hereunder.

F. This Lease is intended to be a Net, Net, Net Lease and the Rent reserved
hereunder shall be absolutely net to Landlord, except where otherwise
specifically set forth herein.

 

5



--------------------------------------------------------------------------------

4. MINIMUM RENT

A. Minimum Rent shall be payable in advance without demand in monthly payments
on the first day of each and every calendar month during the Term. Minimum Rent
shall commence as of the Rental Commencement Date.

B. In the event the Tenant extends the Term of the Lease as provided in
Section 2 of this Lease, the Minimum Rent during the Term of the exercised
Renewal Option shall be as set forth as follows:

The annual Minimum Rent during the renewal term shall be computed in accordance
with the provisions of this Paragraph. In the event the Consumer Price Index for
Urban Wage Earners and Clerical Workers in the City of Philadelphia published by
the Bureau of Labor Statistics of the U.S. Department of Labor (1982-84 equals
100) (hereinafter called the “Price Index”) or a successor or substitute index
appropriately adjusted, reflects an increase in the cost of living in the first
full calendar month of the renewal term of this Lease (the “Adjustment Month”)
over and above such cost of living as reflected by the Price Index as it exists
for the first month of the initial term hereof (hereinafter called the “Base
Index”), the annual Minimum Rent during the renewal term shall be increased to
the amount determined by multiplying the annual Minimum Rent provided for the
last year of the initial term of this Lease by a fraction, the numerator of
which shall be the Price Index for the Adjustment Month and the denominator of
which shall be the Base Index. In the event that such determination cannot be
made until after the commencement of the renewal term, the increase of the
monthly rental payments due for the months of the renewal term prior to such
determination shall be paid to Landlord upon the date the next payment of rent
is due following such determination. In no event shall the annual Minimum Rent
during the renewal term be less than the annual Minimum Rent for the last year
of the initial term of this Lease.

5. ADDITIONAL RENT

A. Commencing as of the Rental Commencement Date, the Additional Rent (as
hereinafter defined) and other charges shall become due and payable hereunder as
hereinafter specifically provided. The Additional Rent for the Term of the Lease
shall initially be estimated to be $5.00 per square foot or $290,055.00 per
annum for the Total Rented Space which Tenant shall remit to Landlord in monthly
payments of $24,171.25 on account of the Additional Rent, commencing on the
Rental Commencement Date. “Additional Rent” shall mean Taxes, Operating Expenses
and other charges due to Landlord from Tenant hereunder.

 

6



--------------------------------------------------------------------------------

B. As used herein, and for the purposes of this Article:

(1) “Taxes” shall mean real estate taxes and assessments, special or otherwise,
assessments, and other governmental charges, whether general or special,
ordinary and extraordinary, unforeseen as well as foreseen, of every kind and
nature, levied upon or assessed against the Premises imposed by Federal, State
or local governments (but shall not include income, franchise, capital stock,
estate or inheritance taxes or taxes based on receipts of rentals, unless the
same shall be in substitution for or in lieu of a real estate tax or assessment)
and any personal property taxes imposed upon the fixtures, machinery, equipment,
apparatus, systems and appurtenances in, upon or used in connection with the
Building and Land for the operation thereof, provided that if, because of any
change in the method of taxation of real estate, any other or additional tax or
assessment is imposed upon the Landlord or upon or with respect to the Land
and/or Building or the Rents or income therefrom, as or in substitution for or
in lieu of any tax or assessment which would otherwise be a real estate tax, or
personal property tax of the type referred to above, such other tax or
assessment shall also be deemed a real estate tax. Any association or
governmental charges which benefit the Premises beyond the term of this Lease
shall be allocated between Landlord and Tenant.

NOTE: Tenant shall only be responsible for taxes/special assessments that are
incurred during the actual lease term and for that portion that Tenant benefits
from during the Term.

(2) “Operating Expenses” shall mean and include those actual expenses incurred
by the Landlord in accordance with the terms of this Lease in respect to the
operation, maintenance, insuring and safekeeping of the Premises, except as set
forth hereinbelow, in accordance with accepted principles of sound management
and accounting practices as applied to the operation, maintenance, insuring and
safekeeping of the Premises, including all utility, sewer and water, maintenance
of the roof and structural components of the building and other charges not
billed directly to and/or paid directly by the Tenant. Operating Expenses shall
not include:

 

  (1) The cost of any items which under generally accepted accounting principles
consistently applied are properly classified as capital expenditures for
replacements as opposed to repairs which shall at all times be included in
Operating Expenses.

 

  (2) Leasing commissions, costs, disbursements, and other expenses incurred for
leasing, renovating, or improving space for tenants.

 

  (3) Costs (including permit, license, and inspection fees) incurred in
renovating, improving, decorating, painting, or redecorating vacant space or
space for tenants.

 

  (4) Landlord’s cost of electricity or other service sold to tenants for which
Landlord is to be reimbursed as a charge over the base rent and additional rent
payable under the lease with that tenant.

 

  (5) Costs incurred by Landlord for alterations that are considered capital
improvements and replacements under generally accepted accounting principles
consistently applied.

 

  (6) Depreciation and amortization on the Building.

 

7



--------------------------------------------------------------------------------

  (7) Costs of a capital nature including capital improvements, capital repairs,
capital equipment, and capital tools, as determined under generally accepted
accounting principles consistently applied.

 

  (8) Costs incurred because the Landlord or another tenant violated the terms
of any lease.

 

  (9) Overhead and profit paid to subsidiaries or affiliates of Landlord for
management or other services on or to the Enterprise Business Center or for
supplies or other materials, to the extent that the costs of the services,
supplies, or materials exceed the competitive costs of the services, supplies,
or materials were they not provided by a subsidiary or affiliate.

 

  (10) Interest on debt or amortization payments on mortgages or deeds of trust
or any other debt for borrowed money.

 

  (11) Compensation paid to clerks, attendants, or other persons in commercial
concessions operated by Landlord.

 

  (12) Rentals and other related expenses incurred in leasing air conditioning
systems, elevators, or other equipment ordinarily considered to be of a capital
nature, except equipment used in providing janitorial services that is not
affixed to the Building.

 

  (13) Items and services for which Tenant reimburses Landlord or pays third
parties or that Landlord provides selectively to one or more tenants of the
Building other than Tenant without reimbursement.

 

  (14) Advertising and promotional expenditures.

 

  (15) Repairs or other work needed because of fire, windstorm, or other
casualty or cause insured against by Landlord or to the extent Landlord’s
insurance required under this Lease would have provided insurance, whichever is
the greater coverage.

 

  (16) Costs incurred in operating the parking facilities for the Building
except to the extent the cost of operating the parking facilities exceeds the
revenues generated from operating the parking facilities.

 

  (17) Nonrecurring costs incurred to remedy structural defects in original
construction materials or installations.

 

  (18) Any costs, fines, or penalties incurred because Landlord violated any
governmental rule or authority.

 

8



--------------------------------------------------------------------------------

  (19) Costs incurred to test, survey, cleanup, contain, abate, remove, or
otherwise remedy hazardous wastes or asbestos containing materials from the
Enterprise Business Center unless the wastes or asbestos containing materials
were in or on the Enterprise Business Center because of Tenant’s negligence or
intentional acts.

 

  (20) Costs of acquiring, leasing, restoring, insuring or displaying
sculptures, paintings and other objects of art located within the Building.

 

  (21) Other expenses that under generally accepted accounting principles
consistently applied would not be considered normal maintenance, repair
management, or operation expenses.

The Tenant shall pay to Landlord all Taxes, Water and Sewer, Utilities (if not
separately metered),Insurance, and Operating Expenses pursuant to Section 5 of
the Lease.

Notwithstanding anything set forth in this Lease to the contrary, Tenant has
assumed the Landlord’s obligation to maintain the common areas of the Building
and Land, including, but not limited to lighting, cleaning the Building exterior
and common areas of the Building interior, trash removal and recycling,
electricity bills, repairs and maintenance of the storm water management system,
policing and regulating traffic to and from the Land, fire suppression and alarm
systems, removing snow, ice and debris and maintaining all landscape areas,
(including replacing and replanting flowers, shrubbery and trees), maintaining
and repairing all other exterior improvements on the Land, all repairs and
compliance costs necessitated by laws (the “Common Area Obligations”). The costs
incurred by Tenant in connection with the Common Area Obligations, together with
the administrative costs associated therewith shall be excluded from the
Operating Expenses. Tenant shall (i) perform the Common Area Obligations and
maintain the Building and Land in a manner at least consistent with the manner
in which Landlord performed the Common Area Obligations prior to the time that
Tenant exercised its rights under this Section , (ii) release Landlord of and
from all loss, cost, damage and expense arising from or in any way related to
the Common Area Obligations, and (iii) indemnify, defend and save Landlord
harmless from and against all loss, cost, damage or expense (including attorneys
fees and costs) arising from or in any way related to the Common Area
Obligations and Tenant’s obligations relating to the Common Area Obligations.

C. Taxes

(1) The Tenant agrees that, commencing July 1, 2013 and continuing thereafter
during the Term of this Lease, Tenant will pay monthly as Additional Rent,
together with the monthly payments of Minimum Rent, an amount equal to
one-twelfth (1/12th) of its share of the Taxes. The sum shall be due and payable
on an estimated basis in monthly installments, which shall be reasonably
determined by the Landlord, until the actual sum is known, at which time an
adjustment shall be made. Provided, however, with the Landlord’s consent, which
consent shall not be unreasonably withheld, delayed or conditioned, Tenant shall
have the right to institute a proceeding challenging the amount of the real
estate assessment for the Premises which, if instituted, Tenant or its designees
shall conduct promptly, at its own expense, and free of any expense to Landlord,
and if necessary in the name of and with the cooperation of the Landlord and
Landlord shall execute all documents necessary to accomplish the foregoing.
Notwithstanding the foregoing, Tenant shall promptly pay the then current Taxes
when due as provided hereunder. The Landlord shall not be obligated to bring any
action seeking a reduction in the assessment, and Landlord shall not be in any
way liable to Tenant in the event any such action by Landlord or Tenant results
in an increase in the assessment.

 

9



--------------------------------------------------------------------------------

(2) If at any time during the Term of this Lease, under the laws of the State of
New Jersey, or any political subdivision thereof, a tax on Rents is assessed
against the Landlord, as a substitution in whole or in part, for a real estate
tax, assessment, water rent, rate or charge, sewer rent, or other governmental
imposition or charge with respect to the Premises, Tenant shall pay its share of
same.

D. Water and Sewer. The Tenant shall pay monthly, as Additional Rent, all
charges for water and sewer attributable to the Premises. If there are separate
meters installed to monitor Tenant’s use of water and sewer, Tenant shall be
responsible for its actual use as determined by the meter and same shall
immediately be paid by Tenant as Additional Rent when billed as aforesaid.

E. Utilities and Trash. Tenant shall arrange to have the utilities billed in its
own name and shall pay all charges thereof directly to the utility company
furnishing the services. Trash removal from the Premises shall be Tenant’s
responsibility and at Tenant’s sole expense. Removal of all samples shall be
Tenant’s responsibility, shall be at Tenant’s sole expense and, Tenant shall not
remove or dispose of any hazardous substance or waste except in accordance with
Section 11 hereof at its sole expense.

F. Insurance.

(i) Landlord’s Insurance. Landlord shall, during the Term of the Lease, procure
and keep in force the following insurance, the cost of which will be deemed
Additional Rent payable by Tenant pursuant to this Lease:

(a) Property insurance insuring the Premises and improvements (excluding
foundations) against loss or damage resulting from perils covered by the causes
of loss—special form (or the equivalent ISO form in use from time to time in the
state where the Premises is located) including rental income insurance (i.e.,
loss of rents and/or income insurance) for a period of not less than twelve
(12) months. Such coverage, if applicable, shall be written on a replacement
cost basis in the full insurable replacement value of the Premises and
improvements with an agreed amount endorsement to prevent coinsurance and shall
cover all equipment, fixtures or tenant improvements other than trade fixtures
and personal property which are owned by Tenant or any third parties located on
or in the Premises.

 

10



--------------------------------------------------------------------------------

(b) Commercial general liability insurance (or the equivalent ISO form in use
from time to time in the state where the Property is located), providing
coverage against any and all claims for bodily injury and property damage
occurring in or about the Building or the Land. Such insurance shall have the
combined single limit of not less than One Million Dollars ($1,000,000) per
location with a Two Million Dollars ($2,000,000) per occurrence aggregate limit.

(c) Such other insurance as Landlord deems necessary and prudent and carried by
owners of similar properties in the Mercer County, NJ, area, or as required by
Landlord’s mortgagees encumbering the Land.

(ii) Tenant’s Insurance. Tenant shall, during the Lease Term, procure and keep
in force the following insurance:

(a) Commercial general liability (hereinafter referred to as “CGL”) insurance
(or the equivalent ISO form in use from time to time in the state where the
Premises is located) naming Landlord, Landlord’s managing agent for the Premise,
if any, and, if requested, Landlord’s mortgage lender, as additional insured
parties, providing coverage against any and all claims for bodily injury and
property damage occurring in, or about the Premises, Building and Land arising
out of use and occupancy of the Premises by Tenant or its agents, employees or
invitees. Such insurance shall have a combined single limit of not less than One
Million Dollars ($1,000,000) per occurrence with Two Million Dollars
($2,000,000) aggregate limit and an excess umbrella liability insurance
(following form) in the amount of Ten Million Dollars ($10,000,000). Such
liability insurance shall be primary and not contributing to any insurance
available to Landlord and Landlord’s insurance shall be in excess thereto. In no
event shall the limits of such insurance be considered as limiting the liability
of Tenant under this Lease and the minimum limits of coverage set forth in this
Lease shall not be construed to limit the coverage available to any additional
insured party to an amount which is less than the full policy limit(s) of all
applicable policies actually carried by Tenant. Notwithstanding any limits of
liability set forth herein or shown on any certificate/evidence of insurance,
Landlord shall be entitled to additional insured status on all liability
insurance maintained by Tenant.

(b) Property insurance insuring all equipment, trade fixtures, inventory,
fixtures and other personal property located on or in the Premises (hereinafter
referred to as the “Insured Personalty”) for perils covered by the cause of loss
- special form (or the equivalent ISO form in use from time to time in the state
where the Premises is located). Such insurance shall be written on a replacement
cost basis in an amount equal to the full insurable value of the aggregate of
the Insured Personalty and with an agreed amount endorsement to prevent
co-insurance.

 

11



--------------------------------------------------------------------------------

(c) Workers’ compensation insurance in accordance with statutory law.

(iii) Miscellaneous Requirements.

(a) The policies required to be or otherwise maintained by the parties shall be
issued by companies rated A (X) or better in the most current issue of Best’s
Insurance Reports. Insurers shall be admitted insurers in the state in which the
Premises is located, and domiciled in the USA. Any deductible or retention
amounts under any insurance policies required hereunder shall not exceed $
50,000.00 as to property and business insurance, and $10,000.00 as to liability
insurance (product liability coverage excepted). Certified copies of the
policies, or (i) Certificate of Insurance (ACORD 25) for liability and Evidence
of Insurance (ACORD 27 and/or ACORD 28 ) as to property insurance or (ii) a
binder (ACORD 13) followed before expiration of the binder by a copy of the
declarations page(s) of the policy with a schedule of all endorsements, shall be
delivered to Landlord prior to the Commencement Date and annually thereafter at
least thirty (30) days prior to the expiration date of the old policy. In
addition, Tenant shall deliver copies of any endorsements as reasonably
requested by Landlord. Such forms shall indicate applicable deductibles,
retention, coverage and sub-limits of coverage and shall contain an endorsement
each of the insurance companies named thereon adding any additional insured
party(ies) required herein. Tenant shall have the right to provide insurance
coverage which it is obligated to carry pursuant to the terms hereof in a
blanket policy(ies), provided each such blanket policy expressly affords
coverage to the Property, and to the Landlord and other parties as required by
this Lease.

(b) Each policy of insurance required to be or otherwise maintained by Tenant
shall provide written notification to Landlord and any other additional insured
party at least thirty (30) days prior to any cancellation or modification to
reduce the insurance coverage.

(c) In the event Tenant does not purchase the insurance required by this Lease
or keep the same in full force and effect, Landlord may, but shall not be
obligated to purchase the required insurance or such lesser alternative
insurance coverage as Landlord may elect, and pay the premium therefor. Tenant
shall repay to Landlord, as Additional Rent, the amount so paid promptly upon
demand plus an administrative fee of 15% of such premium. In addition, Landlord
may recover from Tenant and Tenant agrees to pay, as Additional Rent, any and
all reasonable expenses (including attorneys’ fee) and damages which Landlord
may sustain by reason of the failure of Tenant to obtain and maintain such
insurance and/or efforts to obtain same from Tenant or from other sources.

(d) Tenant’s CGL policy shall be primary as to any occurrence on the Premises,
the Land and the Building.

 

12



--------------------------------------------------------------------------------

G. Operating Expenses.

(1) The Additional Rent charges for the Operating Expenses for the Total Rented
Space shall be reasonably estimated on a monthly basis, and such monthly
estimate shall be payable commencing on July 1, 2013 and thereafter with the
monthly payment of Minimum Rent and other Additional Rent. An adjustment to the
estimated payments shall be made by the Landlord each year after the actual cost
and expense of the Operating Expenses of the prior year is known and any
overpayments shall be credited against the next months’ Additional Rent payments
due hereunder. Any underpayments shall be paid by the Tenant to the Landlord
within the next month’s Additional Rent payment next due hereunder, subject to
any grace period set forth hereunder.

(2) Landlord shall give Tenant each calendar year during the Term of this Lease
by July 1 of each year, a statement showing the amount of the Operating Expenses
for the Total Rented Space for the immediately preceding calendar year and an
estimate of Tenant’s annual cost for the current year (hereafter referred to as
the “Statements”) for the Total Rented Space. Failure by Landlord to give a
Statement shall not constitute a waiver by Landlord of its right to require
Tenant’s payment of the previous year’s Operating Expenses. Provided, however,
if the Statement for the previous year is not given to Tenant by July 1 of each
year during the Term, Tenant shall not be obligated to pay Operating Expenses
until a Statement is given to Tenant.

(3) If the Tenant shall dispute in writing any specific item or items or amounts
included by the Landlord in any Statement furnished by the landlord to the
Tenant and such dispute is not amicably settled between the Landlord and the
Tenant within one hundred eighty (180) days after the Statement therefor has
been rendered, either party may, during the one hundred eighty (180) days next
following the expiration of the first mentioned one hundred eighty (180) days
(upon written notice to the other party accompanied by a copy of its letter of
submission setting forth the items of dispute) refer such disputed item or items
to arbitration in accordance with Section 34 of this Lease and the decision
rendered in such arbitration shall be conclusive and binding upon the Landlord
and the Tenant. In no event, however, shall any dispute or the submission of
same to arbitration be grounds for any delay or reduction by the Tenant in the
payment of the monies due to the Landlord as reflected in the Statement in
question, except as set forth hereinabove. The Landlord shall have the right,
for a period of twelve (12) months after the rendering of any Statements (or for
a longer period, if reasonably required in order to ascertain the facts) to send
corrected Statements to the Tenant, and the Tenant shall pay any amount
indicated therein to be due to the Landlord within one hundred twenty (120) days
after such corrected Statement has been rendered. If the Tenant shall not so
dispute any item or items of any Statement or corrected Statement within sixty
(60) days after such Statement or corrected Statement has been rendered, the
Tenant shall be deemed to have approved such Statement or corrected Statement.

(4) The Landlord shall keep, for a period of one (1) year after Statements are
rendered as provided in this Section 5.G., records in reasonable detail of the
items covered by such Statements and shall permit the Tenant, upon the giving of
reasonable prior notice, to examine and audit such records to verify such
Statements, at reasonable times during business hours.

 

13



--------------------------------------------------------------------------------

6. [Intentionally Omitted.]

7. POSSESSION AND COMPLETION. Tenant hereby accepts delivery of the Premises as
of the Occupancy Date in its current “AS-IS” condition. Pursuant to the
provisions of Section 46 below, Tenant shall be responsible to perform the
improvements to the windows, as described in Section 46 below and Exhibit “B”
and to the roof as described in Section 46 and pursuant to plans and
specifications which will be provided by the Tenant and approved by the Landlord
at a later date. Notwithstanding the immediately preceding sentence, Tenant
agrees to pay for any and all Utilities and Trash pursuant to Section 5.E.
beginning on the applicable Occupancy Date.

8. USE OF PREMISES.

A. The Premises shall be used and occupied only for the Permitted Use and for no
other use or purpose without the Landlord’s prior written reasonable consent.
The Tenant shall not use or permit the use of the Premises or any part thereof
in any way which would violate any Certificate of Occupancy for the Building or
any of the covenants, agreements, terms, provisions and conditions of this Lease
or for any unlawful purposes or in any unlawful manner and the Tenant shall not
suffer or permit the Premises or any part thereof to be used in any manner or
anything to be done therein or suffer or permit anything to be brought into or
kept in the Premises which, in the reasonable judgment of the Landlord, shall in
any way impair the character, reputation or appearance of the Building, impair
or interfere with any of the Building services or the proper and economic
heating, cleaning, air conditioning or other servicing of the Building required
to be performed by the Landlord, if any. Tenant shall, at Tenant’s sole cost and
expense, obtain any and all governmental or quasi-governmental approvals and
permits necessary to use all or any portion of the Premises for manufacturing
purposes. Prior to Tenant’s receipt of such approvals and permits, Tenant shall
not use the Premises or any portion thereof for manufacturing purposes. Landlord
makes no representations or warranties with respect to Tenant’s proposed use of
a portion of the Premises for any manufacturing purpose, and Tenant’s
obligations under this Lease shall in no manner be contingent upon Tenant’s
receipt of any such permits or approvals. Tenant shall, at its sole cost and
expense, comply with any requirements of any governmental or quasi-governmental
entities as a condition to the use of the Premises or portion thereof for
manufacturing purposes.

B. If any governmental license, permit or registration shall be required for the
proper and lawful conduct of the Tenant’s business or other activity carried on
the Premises, and if the failure to secure such license or permit would, in any
way, affect the Landlord, the Tenant, at the Tenant’s expense, shall duly
procure and thereafter maintain such license or permit and submit the same to
inspection by the Landlord. The Tenant, at the Tenant’s expense, shall, at all
times, comply with the terms and conditions of each such license or permit.

 

14



--------------------------------------------------------------------------------

C. If by reason of failure of the Tenant to comply with the provisions of this
Lease, including but not limited to, the manner in which the Tenant uses or
occupies the Premises, the insurance rates shall at the commencement of the Term
or at any time thereafter be higher than it otherwise would be, then, the Tenant
shall reimburse the Landlord, as Additional Rent hereunder, for that part of all
insurance premiums thereafter paid or incurred by the Landlord, which shall have
been charged because of such failure or use by the Tenant, and the Tenant shall
make such reimbursement upon the first day of the month following the billing to
the Tenant of such additional cost by the Landlord. To the best of Landlord’s
knowledge, Tenant’s Permitted Use shall not, at this time, result in any
additional insurance premiums.

9. REPAIRS, REPLACEMENTS, ALTERATIONS.

A. The Tenant shall take good care of the Premises and the fixtures and
appurtenances therein. The Tenant shall make, at its own expense, all repairs
and replacements required to keep the Premises and fixtures exclusively
servicing the Premises in good working order and condition. The Tenant shall
maintain, at its own expense, all light bulbs, fluorescent tubes, and lighting
fixtures in the Premises according to all applicable laws, including, without
limitation all applicable environmental regulations. Tenant shall maintain the
HVAC systems in good working order and engage a service company on an annual
basis to provide regular and routine maintenance of the HVAC systems servicing
the Building. All repairs made by the Tenant shall be at least equal in quality
to the original work. The Tenant1 shall not make any significant installations,
alterations, additions or improvements in or to the Premises without first
obtaining the Landlord’s written consent thereto (which consent may be
arbitrarily withheld with respect to any proposed structural or mechanical
alterations or additions). All alterations, decorations, installations,
additions or improvements upon the Premises made by Tenant and consented to by
Landlord, or made by Landlord (including but not limited to, paneling,
partitions, railings, and the like), except the Tenant’s movable fixtures and
furniture, shall become the property of the Landlord and shall remain upon, and
be surrendered with the Premises, as a part thereof, at the end of the Term.

B. In the event the Tenant makes any repairs, replacements, or alterations in or
to the Premises, any contractors or subcontractors employed by the Tenant shall
employ only such labor as will not result in jurisdictional disputes with any
labor unions or in strikes against or involving the Landlord or the Building.
The Tenant will inform the Landlord, in writing, of the names of contractors
and/or subcontractors the Tenant proposes using to do work in its behalf within
the Building at least seven (7) days prior to the beginning of any permitted
work.

 

1  Tenant shall have the right without Landlord’s approval to do up to $10,000
worth of work per year. Unless Landlord agrees to Tenant’s changes in writing,
Landlord shall have the right to require Tenant to place, at its own cost and
expense, the Premises back into its original condition upon termination or
expiration.

 

15



--------------------------------------------------------------------------------

C. Landlord hereby covenants and agrees that, notwithstanding anything contained
in this Section 9 or otherwise in the Lease to the contrary, the Tenant shall
have the right to erect a block sign on the Building, which block sign shall be
substantially similar to the block sign erected by Tenant at the building
located at 311 Enterprise Drive with respect to form, substance and location.

D. If Landlord shall rent any space in the Building to any other tenant, then
prior to the lease of such space to such tenant, Landlord shall, at Landlord’s
sole cost and expense, construct any and all walls necessary to divide the space
being leased to the new tenant from the Premises, or any part thereof, and such
walls shall be constructed from the floor slab up to the ceiling, in a good and
workmanlike manner and in accordance with all applicable rules, regulations,
laws, ordinances, statutes and requirements of all government authorities,
including the fire insurance rating organization and Board of Fire Underwriters
and any similar bodies having jurisdiction thereof.

E. Tenant shall make the alterations shown on the plans and specifications for
the work to be performed pursuant to Section 46 below and Exhibit “B”, hereof,
at the Premises and Landlord hereby gives its consent. Neither the fit out nor
the alterations shall be required by Landlord to be removed from the Premises by
Tenant at the end of the term or any extended term of this Lease.
Notwithstanding the foregoing to the contrary, Tenant shall, at Landlord’s
request, on or before the Termination Date, at Tenant’s sole cost and expense,
remove all of the Tenant installed fixtures and equipment (other than HVAC
equipment) on the roof of the Building, and restore any damage to the roof
arising from the existence of such fixtures and equipment or the removal
thereof.

10. TENANT COVENANTS. The Tenant covenants and agrees that the Tenant will:

A. Faithfully observe and comply with the Rules and Regulations. Nothing
contained in this Lease shall be construed to impose upon the Landlord any duty
or obligation to enforce the Rules and Regulations.

B. The phrase “Rules and Regulations” as used in this Lease shall mean all such
rules, regulations, statutes and/or laws that are created, enacted and/or
instituted by any governmental authority (federal, state, county or local)
having the authority to do so and which Rules and Regulations apply to the
operation, maintenance, use, appearance and/or safety with respect to the Land,
the Building and/or Premises, and such additional reasonable rules and
regulations as the Landlord hereafter at any time or from time to time may make
and apply to all tenants of the Building and may communicate in writing to the
Tenant, which, in the reasonable judgment of the Landlord, shall be necessary or
desirable for the reputation, safety, care or appearance of the Land, Building
and/or the Premises, or the preservation of good order therein, or the
operation, maintenance, insurance or safekeeping of the Land, Building and/or
the Premises, or the equipment thereof, or the comfort, quiet and convenience of
tenants or others in the Enterprise Business Center; provided, however, that in
the case of any conflict between the provisions of this Lease and any such Rules
and Regulations, the provisions of this Lease shall control.

 

16



--------------------------------------------------------------------------------

C. Permit the Landlord and any mortgagee of the Building or of the Building and
the Land or of the interest of the Landlord therein and any lessor under any
ground or underlying lease, and their representatives, to enter the Premises at
all reasonable hours with reasonable advanced notice, for the purposes of
inspection, or of making repairs, replacements or improvements in or to the
Premises or the Building or equipment, or of complying with any laws, orders,
and requirements of governmental or other authority or of exercising any right
reserved to the Landlord by this Lease (including the right during the progress
of any such repairs, replacements or improvements or while performing work and
furnishing materials in connection with the compliance with any such laws,
orders or requirements to keep and store within the Premises all necessary
materials, tools and equipment). Nothing herein contained, however, shall be
deemed or construed to impose upon the Landlord or any mortgagee of the
Landlord’s interest in the Land and/or Building, any obligation, responsibility
or liability whatsoever for the care, supervision or repair of the Premises or
the Building or any parts thereof other than as specifically herein provided.

D. Not bring or keep in the Premises any property other than such as might
normally be brought upon or kept in the Premises as an incident to the
reasonable use of the Premises for the purposes herein specified.

E. Not violate, or permit the violation of, any reasonable conditions imposed by
the Landlord’s insurance carriers of which conditions Tenant receives written
notice thereof, and not do anything or permit anything to be done, or keep
anything or permit anything to be kept, in the Premises, which would increase
the insurance rates on the Building or the property therein, or which would
result in insurance companies of good standing refusing to insure the Building
or any such property in amounts and against risks as reasonably determined by
the Landlord.

F. Permit the Landlord, during business hours, with reasonable advanced notice,
within the six (6) month period next preceding the Termination Date with respect
to all or any part of the Premises, to show the same to prospective new tenants.

G. Quit and surrender the Premises at the termination of this Lease broom clean
and in good condition and with all installations, alterations, additions, and
improvements, including partitions which may have been installed by either of
the parties upon the Premises (except that the Tenant’s removable fixtures and
furniture shall remain the Tenant’s property and the Tenant shall remove the
same), ordinary wear and tear from reasonable use and damages caused by fire or
other casualty or condemnation excepted. The Landlord and the Tenant
specifically agree that, notwithstanding anything in this Lease to the contrary,
the Tenant shall not be required to remove any alterations, installations,
additions or improvements made by the Tenant upon the Premises nor to restore
the Premises to its original condition prior to the Termination Date. The
Tenant’s obligations to observe and perform this covenant shall survive the
termination of this Lease.

 

17



--------------------------------------------------------------------------------

H. At any time and from time to time upon not less than ten (10) days’ prior
notice by the Landlord to the Tenant, execute, acknowledge and deliver to the
Landlord, or to anyone the Landlord shall designate, a statement of the Tenant
(or if the Tenant is a corporation, an appropriate officer of the Tenant) in
writing certifying that (i) the Tenant has accepted the Premises, has made no
advancements for or on behalf of the Landlord for which it has the right to
conduct from or offset against future rentals as of the date of certification
and the dates to which Rent has been paid in advance, if any, (ii) this Lease is
unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications), (iii) the Tenant is in full and complete possession, (iv) the
Tenant has not released, disposed or used and does not release, dispose or use
any hazardous or toxic substance or waste at the Premises which is not properly
handled or used, and (v) whether or not, to the best knowledge of the signer of
such Certificate, the Landlord is in default in performance of any covenant,
agreement, term, provision or condition contained in this Lease and, if so,
specifying each such default of which the signer may have knowledge; it being
intended that any such statement delivered pursuant hereto may be relied upon by
any lessor under any ground or underlying lease, or any lessee or mortgagee, or
any prospective purchaser, lessee, mortgagee, or assignee of any mortgage of the
Building and/or the Land or of the Landlord’s interest therein.

I. Except for the willful or negligent acts of the Landlord, its agents or
employees, indemnify, defend and hold harmless the Landlord against and from any
and all claims by or on behalf of any person or persons, firm or firms,
corporations, arising from the conduct or management of or from any work or
thing whatsoever done by or on behalf of the Tenant in or about the Premises as
well as from the use and occupancy of the Premises by the Tenant, and further
indemnify, defend and hold the Landlord harmless against and from any and all
claims arising from any breach or default on the part of the Tenant in the
performance of any covenant or agreement on the part of the Tenant to be
performed pursuant to the terms of this Lease, or arising from any act or
negligence of the Tenant, or any of its agents, contractors, servants, employees
or licensees, and from and against all costs, counsel fees, expenses and
liabilities incurred in or about any such claim or action or proceeding brought
thereon; and in case any action or proceeding be brought against the Landlord by
reason of any such claim, the Tenant, upon notice from the Landlord, covenants
to resist or defend at the Tenant’s expense such action or proceeding by counsel
reasonably satisfactory to the Landlord.

J. At the request of the Landlord only, the Tenant will execute a memorandum of
lease for recording purposes containing references to such provisions of this
Lease as the Landlord, in its sole discretion, shall deem necessary.

 

18



--------------------------------------------------------------------------------

11. ENVIRONMENTAL COMPLIANCE.

A. The Tenant shall, subject to the provisions of subparagraph B below, comply
with the Industrial Site Recovery Act, N.J.S.A. 13:1K-6 et seq., the regulations
promulgated thereunder and any successor legislation and regulations (“ISRA”).
The Tenant shall, subject to the provisions of subparagraph B below, make all
submissions to, provide all information to, and comply with all requirements of,
the Industrial Site Evaluation or its successor (“Element”) of the New Jersey
Department of Environmental Protection or its successors (“NJDEP”).

B. The Tenant’s obligations under this Section 11 shall arise if there is any
closing, terminating or transferring of operations of an industrial
establishment at the Premises pursuant to ISRA, whether triggered by the
Landlord or the Tenant. If triggered by the Tenant, the Landlord agrees to pay
the cost of any inspection, removal and/or cleanup required by the New Jersey
Department of Environmental Protection as a result of any condition predating
the Tenant’s occupancy of the Premises such as but not limited to asbestos,
transformers, discharges from underground storage tanks, etc. In the event the
Landlord should sell the Premises or the Premises should be otherwise sold or
transferred pursuant to ISRA, or compliance with ISRA is triggered by Landlord,
the Landlord shall assume all of the obligations set forth in subparagraph A
above at its own expenses except that the Tenant agrees to provide the Landlord
with any information relating to the Tenant’s operations that may be required in
order to fulfill such obligations and the Tenant shall pay the cost of any
inspection, removal and/or cleanup required by the NJDEP as a result of any
condition arising only out of Tenant’s occupancy of the Premises.

C. Provided this Lease is not previously canceled or terminated by either party
or by operation of law, the Tenant shall commence its submission to the Element
in anticipation of the end of the Lease Term no later than the dates provided
for in the provisions of this Lease. The Tenant shall promptly furnish to the
Landlord true and complete copies of all documents, submissions, correspondence
and oral or written communications provided by Tenant to the Element, and all
documents, reports, directives, correspondence and oral or written
communications by the Element to the Tenant. The Tenant shall also promptly
furnish to the Landlord true and complete copies of all sampling and test
results and reports obtained and prepared from samples and tests taken at and
around the Premises. The Tenant shall notify the Landlord in advance of all
meetings scheduled between the Tenant and NJDEP, and the Landlord may attend all
such meetings.

D. Should the Element or any other division of NJDEP determine that a cleanup
plan be prepared and that a cleanup be undertaken because of a spill or
discharge of a hazardous substance or waste by the Tenant at the Premises which
occurred during the Term, then in such event, the Tenant shall, at the Tenant’s
own expense, promptly prepare and submit the required plans and financial
assurances and shall promptly carry out the approved plans.

 

19



--------------------------------------------------------------------------------

E. If required by the Element, at no expense to the Landlord, the Tenant shall
promptly provide all information requested by the Landlord or NJDEP for
preparation of a nonapplicability affidavit, de minimis quantity exemption
application, limited conveyance application or other submission and shall
promptly sign such affidavits and submissions when requested by the Landlord or
NJDEP.

F. Should the Tenant’s operations at the Premises be outside of those industrial
operations covered by ISRA, no later than six (6) months prior to expiration of
the Lease or any renewal or extension thereof or any closing, terminating, or
transfer of operations of the Tenant’s operations, the Tenant shall, at the
Tenant’s own expense, obtain a letter of nonapplicability or de minimis quantity
exemption from the Element prior to termination of the Term and shall promptly
provide the Tenant’s submission and the Element’s exception letter to the
Landlord. Should the Tenant not obtain a letter of nonapplicability or de
minimis quantity exemption from the Element, then the Tenant shall, at the
Landlord’s option, hire a consultant satisfactory to the Landlord to undertake
investigation at the Premises sufficient to determine whether or not the
Tenant’s operations have resulted in a spill or discharge of a hazardous
substance or waste at or around the Premises. The cost of this investigation
shall be borne by the Tenant.

G. If the Tenant fails to obtain either: (i) a nonapplicability letter; (ii) a
de minimis quantity exemption; (iii) a negative declaration; or (iv) final
approval of cleanup; (collectively referred to as “ISRA Clearance”) from the
Element; or fails to clean up the Premises pursuant to subparagraph F above,
prior to the expiration or earlier termination of the Term, then upon the
expiration or earlier termination of the Term, the Landlord shall have the
option either to consider the Lease as having ended or to treat the Tenant as a
holdover tenant in possession of the Premises. If the Landlord considers the
lease as having ended, then the Tenant shall nevertheless be obligated to
promptly obtain ISRA Clearance and to fulfill the obligations set forth in
subparagraph F above. If the Landlord treats the Tenant as a holdover tenant in
possession of the Premises, until such time as the Tenant obtains ISRA Clearance
and fulfills its obligations under subparagraph F above, and during the holdover
period all of the terms of this Lease shall remain in full force and effect in
addition to all statutory remedies available to the available to the Landlord.

H. The Tenant represents and warrants to the Landlord that the Tenant intends to
use the Premises solely for the Permitted Use, which operations have the North
American Industrial Classification Number as defined by the most recent edition
of the North American Industrial Classification Manual published by the Federal
Executive Office of the President, Office of Management and Budget . The Tenant
represents that the Tenant’s use and occupancy of the Premises will involve the
use or creation of hazardous substances or containments. The Tenant’s use of the
Premises shall be restricted to the classifications set forth above unless the
Tenant, obtains the Landlord’s prior written consent to any change in the
Permitted Use of the Premises. Prior to the Commencement Date, the Tenant shall
supply to the Landlord an affidavit of an officer of the Tenant (“Officer’s
Affidavit”) setting forth the Tenant’s NAICS number and a detailed description
of the operations and processes the Tenant will undertake at the Premises,
organized in the form of a narrative report. Following Commencement Date, the
Tenant shall notify the Landlord by way of Officer’s Affidavit as to any changes
in the Tenant’s operation, NAICS number or use or generation of hazardous
substances and wastes, including a description and quantification of hazardous
substances and wastes to be generated, manufactured, refined, transported,
treated, stored, handled or disposed of at the Premises. Notwithstanding the
foregoing, Landlord acknowledges that Landlord consents to the use of the
Premises or part thereof as a laboratory and manufacturing operations, provided
that Tenant complies with all applicable laws. The Tenant shall also supplement
and update the Officer’s Affidavit upon each anniversary of the Commencement
Date. The Tenant shall not commence or alter any operations at the Premises
prior to (i) obtaining all required operating and discharge permits or
approvals, including but not limited to air pollution control permits and
pollution discharge elimination system permits from NJDEP, from all governmental
or public authorities having jurisdiction over the Tenant’s operations or the
premises, and (ii) providing copies of permits or approvals to the Landlord.

 

20



--------------------------------------------------------------------------------

I. The Tenant shall permit the Landlord and the Landlord’s agents, servants and
employees, including but not limited to legal counsel and environmental
consultants and engineers, access to the Premises upon reasonable advance notice
to the Tenant, including in emergencies, for the purposes of environmental
inspections and sampling during regular business hours, or during other hours
either by agreement of the parties or in the event of any environmental
emergency. The Tenant shall not restrict access to any part of the Premises, and
the Tenant shall not impose any conditions to access. In the event that the
Landlord’s environmental inspection shall include sampling and testing of the
Premises, the Landlord shall use its best efforts to avoid interfering with the
Tenant’s use of the Premises, and upon completion of sampling and testing shall
repair and restore the affected areas of the Premises from any damage caused by
the sampling and testing.

J. Except for the willful or negligent acts of the Landlord, its agents or
employees, the Tenant shall indemnify, defend and hold harmless the Landlord
from and against all claims, liabilities, losses, damages and reasonable costs,
foreseen or unforeseen, including without limitation counsel, engineering and
other professional or expert fees, which the Landlord may incur by reason of the
Tenant’s action or non-action with regard to Tenant’s obligations under this
paragraph.

K. This paragraph shall survive the expiration or earlier termination of this
Lease. Tenant’s failure to abide by the terms of this paragraph shall be
restrainable by injunction.

L. The Landlord shall be responsible for any required cleanup of any area of the
Premises that is not necessitated by the use of the Premises by the Tenant or
the actions of Tenant’s, agents, servants, employees or invitees. The Tenant
shall not be responsible for any liability resulting from environmental
conditions caused by or the responsibility of the Landlord or any of the
Landlord’s agents, servants, employees, contractors or invitees or if
pre-existing the commencement of this Lease.

 

21



--------------------------------------------------------------------------------

M. The Tenant shall promptly supply the Landlord with copies of environmental
notices, reports, correspondence and submissions made by the Tenant to any
local, state or federal authority which requires submissions of any information
concerning environmental matters or hazardous wastes or substances.

N. The Tenant shall promptly notify the Landlord as to any liens threatened or
attached against the Premises pursuant to the Spill Act or any other
environmental law. In the event that such a lien is filed against the Premises,
then the Tenant shall, within thirty days from the date that the lien is placed
against the Premises, and at any date prior to the date any governmental
authority commences proceedings to sell the Premises pursuant to the lien,
either (a) pay the claim and remove the lien from the Premises; or (b) furnish
either (i) a bond satisfactory to the landlord in the amount of the claim out of
which the lien arises, (ii) a cash deposit in the amount of the claim out of
which the lien arises, or (iii) other security satisfactory to the Landlord in
an amount sufficient to discharge the claim out of which the lien arises, or
(iv) otherwise dispose of such lien as permitted by law in no more than thirty
(30) days. Landlord represents and warrants that the Premises, building and land
are clean as of the Occupancy Date.

O. The Tenant shall comply with all terms and conditions of this Lease including
but not limited to Section 8.

P. The Tenant shall not install any underground storage tank for the storage of
any substance whatsoever without the written consent of the Landlord, which
consent may not be unreasonably withheld by Landlord. Notwithstanding the
previous sentence, the two existing underground tanks previously installed prior
to the date of this Lease have been approved by the Landlord. At the request of
the Landlord, the Tenant agrees to remove any underground storage tanks
installed by the Tenant, but only after the Termination Date of the Lease.

12. LANDLORD’S SERVICES. Provided the Tenant is not in default under any of the
covenants, terms, conditions or provisions of this Lease beyond the applicable
grace period provided herein, the Landlord shall furnish the following services:

A. Cold and hot water at standard building temperatures to the Premises and all
lavatories, public or private, for ordinary drinking, cleaning, sanitary and
lavatory purposes.

B. Subject to Section 46, maintenance of the structure and the roof of the
Building as well as all of the windows of the Building, whereas the Landlord
shall bear the cost solely to the standard of an office building, as opposed to
Tenant’s specific manufacturing use of the Premises at any specific time, with
the Tenant bearing all necessary additional costs for such maintenance pursuant
to its specific manufacturing use of the Premises. If and to the extent that
Tenant’s specific manufacturing use of the Premises at any time causes the
Premises or the Building to be damaged beyond normal and ordinary wear and tear
typically experienced by a Building used solely for office use, Tenant shall be
responsible for the cost to maintain or repair the Building to the condition the
Building should be in, had its use been limited to office use.

 

22



--------------------------------------------------------------------------------

C. Electric current, with the understanding, however, that the Minimum Rent
described in the Preamble to this Lease does not include the cost of electricity
consumed by the Tenant in the Premises.

D. The Landlord shall not in any way be responsible or liable to the Tenant at
any time for any loss, damage, or expense resulting from any change in the
quantity or character of the electric service or for its being no longer
suitable for the Tenant’s requirements or from any cessation or interruption of
the supply or current, nor shall any such loss, damage or expense, or
non-tenancy or in any way relieve the Tenant of any obligation under the terms
of this Lease.

E. The Tenant shall have access to the Premises 24 hours a day, 7 days a week.

F. The Landlord reserves the right, without being liable to the Tenant and
without abatement or diminution in Rent, to suspend, delay or stop any of the
building services to be furnished and provided by the Landlord under this Lease
whenever necessary by reason of fire, storm, explosion, strike, lockout, labor
dispute, casualty or accident, lack or failure of sources of supply of labor or
fuel (or inability in the exercise of reasonable diligence to obtain any
required fuel), acts of God or the public enemy, riots, interferences by civil
or military authorities in compliance with the laws of the United States of
America or with the laws, orders or regulations of any governmental authority,
or by reason of any other cause beyond the Landlord’s control, or for emergency,
or for inspection, cleaning, repairs, replacements, alterations, improvements or
renewals which in the Landlord’s reasonable judgment are desirable or necessary
to be made. The Landlord agrees, however, to use its best efforts and to act
with all due diligence to restore or have restored any services which may be
suspended, delayed or stopped pursuant to this subparagraph F.

G. Except for the willful or negligent acts of the Tenant, its agents or
employees, Landlord shall indemnify, defend and hold harmless the Tenant against
and from any and all claims by or on behalf of any person or persons, firm or
firms, corporations, arising from the conduct or management of or from any work
or thing whatsoever done by or on behalf of the Landlord in or about the
Premises as well as from the use and occupancy of the Premises by the Landlord,
and further indemnify, defend and hold the Tenant harmless against and from any
and all claims arising from any breach or default on the part of the Landlord in
the performance of any covenant or agreement on the part of the Landlord to be
performed pursuant to the terms of this Lease, or arising from any act or
negligence of the Landlord, or any of its agents, contractors, servants,
employees or licensees, and from and against all costs, counsel fees, expenses
and liabilities incurred in or about any such claim or action or proceeding
brought thereon; and in case any action or proceeding be brought against the
Tenant by reason of any such claim, the Landlord, upon notice from the Tenant,
covenants to resist or defend at the Landlord’s expense such action or
proceeding by counsel reasonably satisfactory to the Tenant.

 

23



--------------------------------------------------------------------------------

13. ASSIGNMENT, SUBLETTING, ETC. The Tenant, for itself, its heirs, executors,
administrators, successors and assigns expressly covenants that it shall not
assign, mortgage or encumber this Lease. Notwithstanding the immediately
preceding sentence, Tenant may assign this Lease with the prior written consent
of the Landlord, which consent shall not be unreasonably withheld, conditioned,
or delayed, and Tenant may at any time during the Term of the Lease, in its sole
and absolute discretion, sublease the Premises, or any part thereof, without
obtaining the consent of the Landlord.

14. LANDLORD’S RIGHTS. Without abatement or diminution in Rent, the Landlord
reserves and shall have the following additional rights:

A. To approve in writing all signs and all sources furnishing sign painting and
lettering used in the Premises and to approve all sources furnishing cleaning
services, painting, repairing and maintenance, which approvals shall not be
unreasonably withheld or delayed.

B. To enter the Premises at all reasonable times with notice (1) for the making
of such inspections, alterations, improvements and repairs, as the Landlord may
deem reasonably necessary or desirable, (2) for any purpose whatsoever relating
to the safety, protection or preservation of the Premises or of the Building,
and (3) to take material into and upon Premises. If a representative of the
Tenant shall not be personally present to open and permit an entry into the
Premises at any time when an entry shall be reasonably necessary or permissible
hereunder, the Landlord or its agents may enter, in cases of emergency, forcibly
enter the same without rendering the Landlord or its agents liable therefor
(provided that, during such entry, reasonable care shall be accorded to avoid
damage or injury to the Tenant’s property), and without in any manner affecting
the obligations and covenants of this Lease. Without incurring any liability to
the Tenant, the Landlord may permit access to the Premises and upon the same,
whether or not the Tenant shall be present, upon demand of any receiver,
trustee, assignee for the benefit of creditors, sheriff, marshal or court
officer entitled to, or reasonably purporting to be entitled to, such access for
the purpose of taking possession of, or removing, the Tenant’s property or for
any other lawful purpose (but this provision and any action by the Landlord
hereunder shall not be deemed a recognition by the Landlord that the person or
official making such demand has any right or interest in or to this Lease, or in
or to the Premises), or upon demand of any representative of the fire, police,
building, sanitation or other department of the city, state or federal
governments.

C. At any time or times the Landlord, either voluntarily or pursuant to
governmental requirement, may, at the Landlord’s own expense, make repairs,
alterations or improvements in or to the Building or any part thereof and during
alterations, may close entrances, doors, windows, corridors, elevators or other
facilities, provided that such acts shall not unreasonably interfere with the
Tenant’s use and occupancy of the Premises.

 

24



--------------------------------------------------------------------------------

D. To erect, use and maintain pipes, ducts, shafts and conduits in and through
the Premises, provided same do not unreasonably interfere with the Tenant’s use
and occupancy of the Premises.

E. To charge to the Tenant any expense, as Additional Rent, including overtime
cost, incurred by the Landlord in the event that repairs, alterations,
decorating or other work in the Premises are made or done after ordinary
business hours at the Tenant’s request.

F. To grant to anyone the exclusive right to conduct any particular business or
undertaking in the complex, provided that the Tenant’s Permitted Use of the
Premises shall not be adversely affected thereby.

The Landlord may reasonably exercise any or all of the foregoing rights thereby
reserved to the Landlord without being deemed guilty of an eviction, actual or
constructive, or disturbance or interruption of the Tenant’s use or possession
and without limitation or abatement of Rent or other compensation and such acts
shall have no effect on this Lease.

15. DAMAGE BY FIRE, ETC.

A. If the entire Premises or any part thereof shall be damaged by fire or other
casualty and the Tenant shall give prompt written notice thereof to the
Landlord, the Landlord shall proceed with reasonable diligence to repair or
cause to be repaired such damage, and if the Premises, or any part thereof,
shall be rendered untenantable by reason of such damage, the Rent hereunder, or
any amount thereof apportioned according to the area of the Premises so rendered
untenantable if less than the entire Premises shall be so rendered untenantable,
shall be abated for the period from the date of such damage to the date when the
damage shall have been repaired as aforesaid. The Landlord shall not be liable
for any inconvenience or annoyance to the Tenant or injury to the business of
the Tenant resulting in any way from such damage or the repair thereof. The
Tenant understands that the Landlord will not carry insurance of any kind on the
Tenant’s furniture or furnishings or on any fixtures, equipments, improvements,
installations or appurtenances made or removable by the Tenant as provided in
this Lease, and that the Landlord shall not be obligated to repair any damage
thereto or replace the same.

B. In case the Building shall be so damaged by such fire or other casualty that
the Building cannot be restored within one hundred eighty (180) days of the date
of such fire or other casualty, then the Landlord or the Tenant may, at its
option, terminate this Lease and the Term and estate hereby granted by notifying
the other in writing of such termination within sixty (60) days after the date
of such damage. In the event that such a notice of termination shall be given,
this Lease and the Term and estate hereby granted shall expire as of the date of
such termination with the same effect as if that were the Termination Date, and
the Rent payable hereunder shall be apportioned as of the date Tenant was unable
to occupy the Building.

 

25



--------------------------------------------------------------------------------

C. Intentionally Omitted Prior to Execution.

D. Landlord and Tenant mutually waive and release their respective rights of
recovery against each other, and against the officers, directors, partners,
members, shareholders, employees, agents, tenants and subtenants of the other,
directly or by way of subrogation or otherwise, for any claim, and for any loss
of, or damage to, either party’s property, any party’s business or operations
and/or any personal injury to the extent that such claim, loss, damage or injury
results from a cause of loss which is covered by any property or CGL insurance
actually maintained by a party or which would have been covered by any property
or CGL insurance required pursuant to the terms of this Lease. Such waiver or
release shall include any deductible, retention and self-insured loss or damage.
Such waiver or release shall be effective without regard to whether such
required policy was in effect and without regard to the availability of coverage
or limits of liability under any such policy. Each party shall obtain any
special endorsements required by its insurer to allow such waiver of rights of
subrogation but the failure to obtain same shall not impair the effectiveness of
this waiver and/or release between Landlord and Tenant. Any cost for a special
endorsement shall be paid for by the party obligated to pay for the required
insurance policy hereunder. This clause shall not apply to any claim for willful
misconduct or intentional acts which are not covered by the required insurance.

E. For the purposes of this Section 15, any and all equipment and/or systems
providing services to the Premises, whether located inside or outside of the
confines of the Premises, shall be treated as part of the Premises.

16. CONDEMNATION

A. In the event that more than ten percent (10%) of the Premises shall be
lawfully condemned or taken in any manner for any public or quasi-public use,
this Lease and the Term and estate hereby granted shall forthwith cease and
terminate as of the date of vesting of title. In the event that ten percent
(10%) of the parking spaces which form part of the Land shall be so condemned or
taken, then the Tenant may, at the Tenant’s option, terminate this Lease and the
Term and estate hereby granted as of the date of such vesting of title by
notifying the Landlord in writing of such termination within sixty (60) days
following the date on which the Landlord shall have received notice of vesting
of title. If Tenant does not so elect to terminate this Lease, as a foresaid,
this Lease shall be and remain unaffected by such condemnation or taking and the
Rent payable hereunder shall be equitably abated. In the event that only a part
of the Building shall be so condemned or taken and this Lease and the Term and
estate hereby granted are not terminated as hereinbefore provided, the Landlord
will, with reasonable diligence and at its expense, restore the remaining
portion of the Building or parking lot as nearly as practicable to the same
condition as it was in prior to such condemnation or taking at Landlord’s sole
expense.

 

26



--------------------------------------------------------------------------------

B. In the event of their termination in any of the cases hereinbefore provided,
this Lease and the Term and estate hereby granted shall expire as of the date of
such termination with the same effect as if that were the Termination Date of
this Lease, and the Minimum Rent and Additional Rent payable hereunder shall be
apportioned as of such date.

C. In the event of any condemnation or taking hereinbefore mentioned of all or a
part of the Premises, the Landlord (or the mortgagee of any interest in the Land
and/or the Building, if pursuant to the terms of the mortgage, or if pursuant to
law, mortgagee is entitled to receive all or a portion of the condemnation
award), shall be entitled to receive the entire award in the condemnation
proceeding, including any award made for the value of the estate vested by this
Lease in the Tenant, and the Tenant hereby expressly assigns to the Landlord or
to the mortgagee, as provided above, any and all right, title and interest of
the Tenant now or hereafter arising in or to any such award or any part thereof.
The Tenant shall not be entitled to receive any part of such award from the
Landlord, the mortgagee, or the condemning authority, except that the Tenant
shall have the right to assert a claim against the condemning authority for the
value of fixtures and equipment installed and paid for by the Tenant and for
relocation expenses.

D. It is expressly understood and agreed that the provisions of this Section 16
shall not be applicable to any condemnation or taking for governmental occupancy
for a limited period.

17. COMPLIANCE WITH LAWS. The Tenant, at the Tenant’s expense, shall comply with
all laws and ordinances, and all rules, orders and regulations of all
governmental authorities and of all insurance bodies, at any time duly issued or
in force, applicable to the Premises or any part thereof or to the Tenant’s use
thereof.

18. DAMAGE TO PROPERTY.

A. The Tenant shall give to the Landlord prompt written notice of any damage to,
or defective condition in, any part or appurtenance of the Building’s Structural
Elements (as defined in Section 43.A.), and the damage or defective condition
shall be remedied by the Landlord with reasonable diligence, provided, however,
that if any such damage or defective condition was caused by, or resulted from,
Tenant or Tenant’s employees, licensees or invitees, the reasonable cost of the
remedy thereof shall be paid by Tenant as Additional Rent upon the rendition of
a bill indicating the reasonable amount due therefor.

B. All personal property belonging to the Tenant, its servants, employees,
suppliers, consignors, customers, licensees, located in or about the Premises
shall be there at sole risk of the Tenant and neither the Landlord nor the
Landlord’s agents shall be liable for the theft, loss or misappropriation
thereof nor for any damage or injury thereto except to the extent that such
claims are due to the willful acts or negligence of Landlord, its agents or
employees, nor shall the Landlord be considered the voluntary or involuntary
bailee of such personal property, nor for damage or injury to the Tenant or any
of its officers, agents or employees or to any other persons or to any other
property caused by fire, explosion, water, rain, snow, frost, steam, gas,
electricity, heat or cold, dampness, falling plaster, sewers or sewage odors,
noise, leaks from any part of said Building or the roof, the bursting or leaking
of pipes, plumbing, electrical wiring and equipment and fixtures of all kinds,
or by any act or neglect of other tenants or occupants of the complex or of any
other person.

 

27



--------------------------------------------------------------------------------

C. All damage or injury to the Premises or to its fixtures, appurtenances and
equipment or to the Building caused by the Tenant’s moving property in or out of
the Building or by installation or removal of furniture, fixtures or other
property or from any cause of any kind or nature whatsoever of which the Tenant,
its servants, employees, agents, visitors or licensees shall be the cause, shall
be repaired, restored and replaced promptly by the Tenant at its sole cost and
expense, in quality and class at least equal to the original work or
installations, and to the satisfaction of the Landlord. If the Tenant fails to
make such repairs, restorations or replacements, the same may be made by the
Landlord for the account of the Tenant and the cost thereof shall be collectible
as Additional Rent or otherwise after rendition of a bill or statement and
payable simultaneously with the next monthly installment of Rent due and payable
hereunder.

19. SUBORDINATION.

A. This Lease is subject and subordinate in all respects to all ground leases
and/or underlying leases now or hereafter covering the Land and to all mortgages
which may now or hereafter be placed on or affect such leases and/or the Land,
Buildings, improvements, or any part thereof and/or the Landlord’s interest
therein, and to each advance made and/or hereafter to be made under any such
mortgages, and to all renewals, modifications, consolidations, replacements and
extensions thereof and all substitutions of and for such ground leases and/or
underlying leases and/or mortgages. This Section 19.A. shall be self-operative
and no further instrument of subordination shall be required. In confirmation of
such subordination, the Tenant shall execute and deliver promptly any instrument
that the Landlord and/or any mortgagee and/or the lessor under any ground or
underlying lease and/or their respective successors in interest may request,
provided that Tenant is given a non-disturbance agreement from such mortgagee or
lessor by which such mortgagee or lessor agrees to recognize Tenant as the
Tenant under this Lease provided that Tenant complies with the terms hereof.

B. The Tenant agrees, at the election and upon demand of any owner of the Land,
or of any mortgagee in possession thereof, or of any holder of a leasehold
hereafter affecting the Land, to attorn, from time to time, to any such owner,
mortgagee or holder, upon the terms and conditions set forth herein for the
remainder of the Term of this Lease, provided that the holder or any owner of
the Land or any mortgage shall have acknowledged and agreed that Tenant’s rights
under this Lease shall not be extinguished, limited or in any way affected to
any foreclosure or other enforcement proceeding so long as Tenant is not in
default under this Lease subject to applicable grace periods. The foregoing
provisions shall inure to the benefit of any such owner, mortgagee or holder,
shall apply to the tenancy of the Tenant and shall be self-operative upon any
such demand, without requiring any further instrument to give effect to said
provisions. The Tenant, however, upon demand of any such owner, mortgagee or
holder, agrees to execute, from time to time, an instrument in confirmation of
the foregoing provisions, satisfactory to such owner, mortgagee or holder, in
which the Tenant shall acknowledge such attornment and shall set forth the terms
and conditions of its tenancy, which shall be the same as those set forth herein
and shall apply for the remainder of the Term of this Lease, provided that said
owner, mortgagee or holder acknowledges Tenant’s rights under this Section 19.B.
Nothing contained in this Section 19.B. shall be construed to impair any right,
privilege or option of any such owner, mortgagee or holder, except as aforesaid.

 

28



--------------------------------------------------------------------------------

C. The Tenant agrees that in the event the interest of the Landlord becomes
vested in the holder of any mortgagee or in any ground lessor, or in anyone
claiming by, through or under either of them, then such holder shall not be:

(1) liable for any act or omission of any prior landlord (including the landlord
herein); or

(2) subject to any offsets or defenses which the Tenant may have against any
prior landlord (including the Landlord herein) except as otherwise permitted
under Section 3.C; or

(3) bound by any Rent which the Tenant may have paid for more than the current
month to any landlord (including the Landlord herein).

D. No alteration or modification of any provision hereof, or any cancellation or
surrender of this Lease shall be valid or binding as against any holder of any
mortgage unless the same shall have been approved in writing by such holder, or
unless specific provision therefor is set forth in this Lease.

E. The Tenant agrees that, upon the request of the Landlord, the Tenant will
execute, acknowledge and deliver such document or instrument as may be
reasonably requested by the holder of any such mortgage on the Landlord’s
interest in the Land and/or the building confirming or agreeing that this Lease
is assigned to such mortgagee as collateral security for such mortgage and
agreeing to abide by such assignment, provided that a copy of such assignment
has in fact been delivered to the Tenant.

20. QUIET ENJOYMENT AND NON-DISTURBANCE. Tenant, upon paying the Rent herein
reserved and performing and observing all of the other terms, covenants and
conditions of this Lease on Tenant’s part to be performed and observed, shall
peaceably and quietly have, hold and enjoy the Premises during the Term,
subject, nevertheless, to the terms of this Lease and to any mortgages, ground
or underlying lease, agreements and encumbrances to which this Lease is or may
be subordinate. However, as a condition to Tenant’s obligation to subordinate
this Lease to any such mortgage, ground or underlying lease, agreement or
encumbrance entered into by Landlord after the date hereof, Landlord shall
obtain a non-disturbance agreement in form reasonably acceptable to Tenant from
the holder thereof.

 

29



--------------------------------------------------------------------------------

21. NOTICES. Any notice, consent, approval, request or demand hereunder by
either party to the other party shall be in writing and shall be deemed to have
been duly given if sent by registered or certified mail with return receipt
requested, postage prepaid, or by nationally recognized overnight receipted
delivery service, addressed to the Landlord at the following address: 125-E
Gaither Drive, Mount Laurel, New Jersey 08054, and addressed to the Tenant at
the following address: Integra LifeSciences Corporation, 311 Enterprise Drive,
Plainsboro, NJ 08536, Attn.: Richard D. Gorelick, Corporate Vice President,
General Counsel, Administration and Secretary with a required copy sent to
Tenant at the same address, Attn.: Kevin Breeden, Senior Vice President,
Operations, or such other address as is provided to the Landlord in writing, or
if the address of such other party for such notices, consents, approvals,
requests or demands shall have been duly changed as hereinafter provided, if
mailed, as aforesaid, to such other party at such changed address. Facsimile
transmission may be used but shall not be a substitute for the aforementioned
methods of delivery. Either party may at any time change the address for such
notices, consents, approvals, requests or demands by delivering or mailing, as
aforesaid, to the other party a notice stating the change and setting forth the
changed address. If the term “Tenant” as used in this Lease refers to more than
one person, any notice, consent, approval, request or demand given as aforesaid
to any one of such persons shall be deemed to have been duly given to the
Tenant. All bills, statements and building communications from the Landlord to
the Tenant may be served by ordinary mail or otherwise delivered to the Tenant
at this address. For the purpose of hereof, the term “Building Communications”
shall be deemed to be any notices not specifically referred to in this Lease
which relate to the operation or maintenance of the Building, including
amendments to the Rules and Regulations. The time of rendition of any bill,
statement or Building Communication and of the giving of any other notice,
consent, approval, request or demand shall be deemed to be the time when the
same is received by the Tenant, at this address.

22. CONDITIONS OF LIMITATION. This Lease and the Term and the estate hereby
granted are subject to the limitation that if prior to or during the Term of
this Lease:

A. The Tenant shall make an assignment of its property for the benefit of
creditors or shall file a voluntary petition under any bankruptcy or insolvency
law, or an involuntary petition under any bankruptcy or insolvency law shall be
filed against the Tenant and such involuntary petition is not dismissed within
sixty (60) days after the filing thereof.

B. A petition is filed by or against the Tenant under the reorganization
provisions of the United States Bankruptcy Code or under the provisions any law
of like import, unless such petition under said reorganization provisions be one
filed against the Tenant which is dismissed within sixty (60) days after its
filing.

 

30



--------------------------------------------------------------------------------

C. The Tenant shall file a petition under the arrangement provisions of the
United States Bankruptcy Code or under the provisions of any law of like import.

D. A permanent receiver, trustee or liquidator shall be appointed for the Tenant
or of or for the property of the Tenant, and such receiver, trustee or
liquidator shall not have been discharged within sixty (60) days from the date
of his appointment.

E. The Tenant shall default in the payment of any Rent payable hereunder by the
Tenant to the Landlord on any date upon which the same becomes due, and such
default shall continue for ten (10) days after the Landlord shall have given to
the Tenant a written notice specifying such default, provided that Landlord
shall only be required to give such default notice for the failure to pay rent
twice in any one year of the Lease and four times, in the aggregate over the
term of this Lease.

F. The Tenant shall default in the due keeping, observing or performance of any
covenant, agreement, term, provision or condition of this Lease on the part of
the Tenant to be kept, observed or performed, other than a default for the
payment of Rent, as set forth in Section 22.E. and if such default shall
continue and shall not be remedied by the Tenant within thirty (30) days after
the Landlord shall have given to the Tenant a written notice specifying the
same, or, in the case of such a default which for causes beyond the Tenant’s
control cannot with due diligence be cured within said period of thirty
(30) days, if the Tenant (1) shall not, promptly upon giving of such notice,
advise the Landlord in writing of the Tenant’s intention to duly institute all
steps necessary to remedy such default, (2) shall not duly institute and
thereafter diligently prosecute to completion all steps necessary to remedy the
same, or (3) shall not remedy the same within a reasonable time after the date
of the giving of said notice by the Landlord.

G. Any event shall occur or any contingency shall arise whereby this Lease or
the estate hereby granted or the unexpired balance of the Term hereof would, by
operation of law or otherwise, devolve upon or pass to any person, firm,
association or corporation other than the Tenant except as expressly permitted
under Section 22.E. hereof, or whenever the Tenant shall desert or abandon the
Premises or the same shall become vacant (whether the keys be surrendered or not
and whether the Rent be paid or not).

H. Any other lease held by the Tenant from the Landlord shall expire and
terminate (whether or not the Term thereof shall then have commenced) as a
result of the default by the Tenant thereunder;

Then, in any of said cases, the Landlord may give to the Tenant a notice of
intention to end the Term of this Lease at the expiration of fifteen (15) days
from the date of the giving of such notice, and, in the event such notice is
given, this Lease and the Term and estate hereby granted (whether or not the
Term shall theretofore have commenced) shall expire and terminate upon the
expiration of said fifteen (15) days with the same effect as if that day were
the date hereinbefore set for the expiration of the Term of this Lease, but the
Tenant shall remain liable for damages as provided in Section 24 hereof.

 

31



--------------------------------------------------------------------------------

23. RE-ENTRY BY LANDLORD.

A. If the Tenant shall default in the payment of any Rent payable hereunder by
the Tenant to the Landlord on any date upon which the same becomes due, and if
such default shall continue for thirty (30) days or if this Lease shall expire
and terminate as in Section 22 provided, the Landlord, or the Landlord’s agents
and servants may immediately or at any time thereafter re-enter into or upon the
Premises, or any part thereof, either by summary dispossess proceedings or by
any suitable action or proceeding at law, or by force or otherwise, without
being liable to indictment, prosecution or damages therefor, and may repossess
the same, and may remove any persons therefrom, to the end that the Landlord may
have, hold and enjoy the Premises again as and of its first estate and interest
therein. The words “reenter”, “re-entry” and “re-entered” as used in this Lease
are not restricted to their technical legal meanings. In the event of the
termination of this Lease under the provisions of Section 22, or in the event
that the landlord shall re-enter the Premises under the provisions of this
Section 23 or in the event of the termination of this Lease (or of re-entry) by
or under any summary dispossess or other proceeding or action or any provision
of law, the Tenant shall thereupon pay to the Landlord the Rent payable
hereunder by the Tenant to the Landlord up to the time of such termination of
this Lease, or of such recovery of possession of the Premises by the Landlord,
as the case may be, and shall also pay to the Landlord damages as provided in
Section 24.

B. In the event of a breach or threatened breach on the part of the Tenant with
respect to any of the covenants, agreements, terms, provisions or conditions on
the part of or on behalf of the Tenant to be kept, observed or performed, the
Landlord shall also have the right of injunction. The specified remedies to
which the Landlord may resort hereunder are cumulative and are not intended to
be exclusive of any other remedies or means of redress to which the Landlord may
lawfully be entitled at any time, and the Landlord may invoke any remedy allowed
at law or in equity as if specific remedies were not herein provided for.

C. In the event of (1) the termination of this Lease under the provisions of
Section 22 hereof, (2) the re-entry of the Premises by’ the Landlord under the
provisions of this Section 23, or (3) the termination of this Lease (or
re-entry) by or under any summary dispossess or other proceeding or action or
any provision of law by reason of default hereunder on the part of the Tenant,
the Landlord shall be entitled to retain all moneys, if any, paid by the Tenant
to the Landlord, whether as advance Rent or otherwise, but such moneys shall be
credited by the Landlord against any Rent due from the Tenant at the time of
such termination or re-entry or, at the Landlord’s option, against any damages
payable by the Tenant under Section 24 or pursuant to law.

 

32



--------------------------------------------------------------------------------

24. DAMAGES.

A. In the event of any termination of this Lease under the provisions of
Section 22 or in the event that the Landlord shall re-enter the Premises under
the provisions of Section 23 or in the event of the termination of this Lease
(or of re-entry) by or under any summary dispossess or other proceeding or
action or any provision of law, the Tenant will pay to the Landlord as damages,
at the election of the landlord, either:

(1) A sum which at the time of such termination of this Lease or at the time of
any such re-entry by the Landlord, as the case may be, represents the excess, if
any, of (i) the aggregate of all Rent which would have been payable hereunder by
the Tenant had this Lease not so terminated for the period commencing with such
earlier termination of this Lease or the date of any such re-entry, as the case
may be, and ending with the date hereinbefore set for the expiration of the full
Term hereby granted (not including the Renewal Term, if it was not exercised),
over (ii) the aggregate of all Rent of the Premises for the same period based
upon the then local market rental value of the Premises; or

(2) Sums equal to the aggregate of all Rent which would have been payable by the
Tenant had this Lease not so terminated, or had the Landlord not so re-entered
the Premises, payable upon the due dates therefor specified herein following
such termination or such re-entry and until the date hereinbefore set for
expiration of the full Term hereby granted; provided, however, that if the
Landlord shall re-let all or any part of the Premises for all or any part of
said period, the Landlord shall credit the Tenant with the net Rents received by
the Landlord from such re-letting, such net Rents to be determined by first
deducting from the gross Rents as and when received by the Landlord from such
re-letting the reasonable expenses incurred or paid by the Landlord in
terminating this Lease or of re-entering the Premises and of securing possession
thereof, as well as the reasonable expenses of re-letting, including altering
and preparing the Premises for new tenants, brokers’ commissions and all other
similar or dissimilar expenses properly chargeable against the Premises and the
rental therefrom in connection with such re-letting, it being understood that
any such re-letting may be for a period equal to or shorter or longer than the
remaining Term of this Lease; provided, further, that (i) in no event shall the
Tenant be entitled to receive any excess of such net Rents over the sums payable
by the Tenant to the Landlord hereunder, (ii) in no event shall the Tenant be
entitled in any suit for the collection of damages pursuant to this subsection
(2) to a credit in respect of any net Rents from a re-letting except to the
extent that such net Rents are actually received by the Landlord prior to the
commencement of such suit, and (iii) if the Premises or any part thereof should
be re-let in combination with other space, then proper apportionment on a square
foot area basis shall be made of the Rent received from such re-letting and of
the expenses of re-letting.

B. For the purposes of Section 24.A., the amount of Additional Rent which would
have been payable by the Tenant under Section 5 hereof for such lease year
and/or tax year (as those terms are herein defined) ending after such
termination of this Lease or such re-entry shall be deemed to be an amount equal
to the amount of such Additional Rent payable by the Tenant for the lease year
and/or tax year (as the case may be) ending immediately preceding such
termination of this Lease or such reentry. Suit or suits for the recovery of
such damages, or any installments thereof, may be brought by the Landlord from
time to time at its election, and nothing contained herein shall be deemed to
require the Landlord to postpone suit until the date when the Term of this Lease
would have expired if it had not been terminated under the provisions of
Section 22, or under any provision of law, or had the Landlord not re-entered
the Premises.

 

33



--------------------------------------------------------------------------------

C. Nothing herein contained shall be construed as limiting or precluding the
recovery by the Landlord against the Tenant of any sums or damages to which, in
addition to the damages particularly provided above, the Landlord may lawfully
be entitled by reason of any default hereunder on the part of the Tenant.

D. Notwithstanding the foregoing, in the event Landlord re-enters the Premises
and/or dispossesses Tenant under Sections 22 or 23, Landlord shall use its
reasonable efforts to re-let the Premises.

25. LEASE CONTAINS ALL AGREEMENTS. This Lease contains all of the covenants,
terms, provisions and conditions relating to the leasing of the Premises
hereunder, and the Landlord has not made and is not making, and the Tenant, in
executing and delivering this Lease is not relying upon, any warranties,
representations, promises, or statements, except to the extent that the same may
expressly be set forth in this Lease.

26. NO WAIVERS.

A. No receipt of money by the Landlord from the Tenant with knowledge of the
breach of any covenant or agreement of this Lease, or after the termination
hereof, or after the service of any notice, or after the commencement of any
suit, or after final judgment for possession of the demised Premises, shall be
deemed a waiver of such breach, nor shall it reinstate, continue or extend the
Term of this Lease or affect any such notice, demand or suit.

B. No delay on the part of the Landlord or the Tenant in exercising any right,
power or privilege hereunder or to seek redress for violation of, or to insist
upon strict performance of any covenant or condition of this Lease, or of any of
the Rules and Regulations, shall operate as a waiver thereof nor shall any
single or partial exercise of any right, power or privilege, preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege.

C. No act done or thing said by the Landlord or the Landlord’s agents shall
constitute a cancellation, termination or modification of, or eviction or
surrender under, this Lease, or a waiver of any covenant, condition or provision
hereof, nor relieve the Tenant of the Tenant’s obligation to pay the Rent
hereunder. Any acceptance of surrender, waiver or release by the Landlord and
any cancellation, termination or modification of this Lease must be in writing
signed by the Landlord by its duly authorized representative. The delivery of
keys to any employee or agent of the Landlord shall not operate as a surrender
or as a termination of this Lease, and no such employee or agent shall have any
power to accept such keys prior to the termination of this Lease.

 

34



--------------------------------------------------------------------------------

D. The Tenant hereby expressly waives service of any notice of the Landlord’s
intention to re-enter. The Tenant hereby further waives any and all rights to
recover or regain possession of the demised Premises or to reinstate or to
redeem the Lease as permitted or provided by or under any statute, law or
decision now or hereafter in force and effect.

E. No failure by the Landlord to enforce any of the Rules and Regulations
against the Tenant and/or any other tenant or occupancy of the Building shall be
deemed a waiver thereof. No provision of this Lease shall be deemed waived by
the Landlord unless such waiver be in writing signed by the Landlord.

F. No payment by the Tenant or receipt by the Landlord of a lesser amount than
the Rent herein stipulated and reserved shall be deemed to be other than on
account of the earliest stipulated Rent then due and payable, nor shall any
endorsement or statement on any check, or letter accompanying any Rent check or
payment be deemed an accord and satisfaction, and the Landlord may accept the
same without prejudice to the Landlord’s right to recover any balance due or to
pursue any other remedy in this Lease provided.

27. PARTIES BOUND. The covenants, agreements, terms, provisions and conditions
of this Lease shall bind and benefit the respective successors, assigns and
legal representatives of the parties hereto with the same effect as if mentioned
in each instance where a party hereto is named or referred to, except that no
violation of the provisions of Section 26 shall operate to vest any rights in
any successor, assignee or legal representative of the Tenant and that the
provisions of this Section 27 shall not be construed as modifying the conditions
of limitation contained in Section 22 hereof. It is understood and agreed,
however, that the covenants and obligations on the part of the Landlord under
this Lease shall not be binding upon the Landlord herein named with respect to
any period subsequent to the transfer of its interest in the Building, that in
the event of such transfer said covenants and obligations shall thereafter be
binding upon each transferee of such interest of the Landlord herein named, but
only with respect to the period ending with a subsequent transfer of such
interest, and that a lease of the entire interest shall be deemed a transfer
within the meaning of this Section 27.

28. CURING TENANT’S DEFAULTS. If the Tenant shall default in the performance of
any covenant, agreement, term, provision or condition herein contained, the
Landlord, without thereby waiving such default, may perform the same for the
account and at the expense of the Tenant, without notice in case of an emergency
and in any other case if such default continues after the expiration of the
applicable grace period provided for in Section 22 of this Lease. Bills for any
expense incurred by the Landlord in connection with any such performance by the
Landlord for the account of the Tenant, and bills for all costs, expenses and
disbursements of every kind and nature whatsoever, including, but not limited
to, reasonable counsel fees, involved in collecting or endeavoring to collect
the Rent or any part thereof or enforcing or endeavoring to enforce any rights
against the Tenant, under or in connection with this Lease, or pursuant to law,
including (without being limited to) any such cost, expense and disbursement
involved in instituting and prosecuting summary proceedings, as well as bills
for any property, material, labor or services provided, furnished or rendered,
or caused to be provided, furnished or rendered, by the Landlord to the Tenant,
including (without being limited to), electric lamps and other equipment,
construction work done for the account of the Tenant, as well as for any charges
for any additional building services incurred under the terms of this Lease and
any charges for other similar or dissimilar services incurred under this Lease,
may be sent by the Landlord to the Tenant monthly, or immediately, at the
Landlord’s option, and shall be due and payable in accordance with the terms of
said bills, and if not paid when due, the amounts thereof shall immediately
become due and payable as Additional Rent under this Lease.

 

35



--------------------------------------------------------------------------------

29. MISCELLANEOUS.

A. The Tenant shall not be entitled to exercise any right of termination or
other option granted to it by this Lease at any time when the Tenant is in
default in the performance or observance or any of the covenants, agreements,
terms, provisions or conditions on its part to be performed or observed beyond
the applicable grace period provided in this Lease.

B. The laws of the State of New Jersey shall govern the validity, performance
and enforcement of this Lease. The invalidity or unenforceability of any
provision hereof shall not affect or impair any other provision.

C. Whenever a neutral singular pronoun refers to the Tenant, same shall be
deemed to refer to the Tenant if the Tenant be an individual, a corporation, a
partnership or two or more individuals or corporations.

D. The term “Landlord” as used in this Lease shall mean the owner for the time
being of the Building, and if such Building be sold or transferred, the seller
or assignor shall be entirely relieved of all covenants and obligations under
this Lease subsequent to such sale or transfer and it shall be deemed, without
further agreement between the parties hereto and their successors, that the
purchaser on such sale has assumed and agreed to carry out all covenants and
obligations of the Landlord arising on and after such sale or transfer.

E. The words “herein”, “hereof”, “hereunder”, “hereafter” and words of similar
import refer to this Lease as a whole and not to any particular section or
subdivision thereof.

F. Unless otherwise set forth herein, whenever the Landlord’s consent or
approval is required under this Lease, the Landlord agrees that such consent or
approval shall not be unreasonably withheld or delayed at such times as the
Tenant is not in default in the performance of any of its obligations under this
Lease beyond the applicable grace period provided herein. This paragraph shall
not apply to any provision in this Lease which expressly permits the Landlord to
arbitrarily withhold its consent or approval.

 

36



--------------------------------------------------------------------------------

G. Any brokers’ or similar fees, commissions or expenses incurred in connection
with this Lease shall be paid by the Landlord, and Tenant shall have no
obligation or liability with respect thereto. Landlord and Tenant each
represents and warrants to the other that such party has had no dealings,
negotiations or consultations with respect to the Premises or this transaction
with any broker or finder; and that except for Abner Levy, to whom Landlord
shall be responsible for the payment of a commission or fee, if any, no broker
or finder called the Premises to Tenant’s attention for lease or took any part
in any dealings, negotiations or consultations with respect to the Premises or
this Lease

30. INABILITY TO PERFORM. This Lease and the obligations of the Tenant to pay
Rent hereunder and perform all of the other covenants, agreements, terms,
provisions and conditions hereunder on the part of the Tenant to be performed
shall in no way be affected, impaired or excused because the Landlord is unable
to fulfill any of its obligations under this Lease or is unable to supply or is
delayed in supplying any service expressly or impliedly to be supplied or is
unable to make or is delayed in making any repairs, replacements, additions,
alterations or decorations or is unable to supply or is delayed in supplying any
equipment or fixtures if the Landlord is prevented or delayed from so doing by
reason of strikes or labor troubles or any other similar or dissimilar cause
whatsoever beyond the Landlord’s control, including, but not limited to,
governmental preemption in connection with a national emergency or by reason of
any rule, order or regulation of any department or subdivision thereof of any
governmental agency or by reason of the conditions of supply and demand which
have been or are affected by war or other emergency, or by reason of any fire or
other casualty or act of God.

31. ABANDONED PERSONAL PROPERTY. Any personal property (other than any fixture,
equipment, improvement, installation or appurtenance of the character referred
to in Section 9 hereof), which shall remain in the Premises or any part thereof
after the expiration or termination of the Term shall be deemed to have been
abandoned, and either may be retained by the Landlord as its property or may be
disposed of in such manner as the Landlord may see fit; provided, however, that
notwithstanding the foregoing, the Tenant will, upon request of the Landlord
made not later than ten (10) days after the expiration or termination of the
Term hereof, promptly remove from the Building any such personal property at the
Tenant’s own cost and expense. If such personal property or any part thereof
shall be sold by the Landlord, the Landlord may receive and retain the proceeds
of such sale as the Landlord’s property.

32. ARTICLE HEADINGS. The Article headings of this Lease are for convenience
only and are not to be considered in construing the same.

 

37



--------------------------------------------------------------------------------

33. HOLDING OVER. If the Tenant fails to notify Landlord of its intention to
extend the Term of the Lease in accordance with Section 2 hereof, within the
specific time set forth therein, and retains possession of the demised Premises
or any part thereof after the then Termination Date by lapse of time, failure to
give timely notice to extend or otherwise, without prior written approval of the
Landlord, the Tenant shall pay the Landlord the then Minimum Rent at the rate
specified in Section 4 as increased by the full CPI, together with Additional
Rent and other charges as provided herein, for the time the Tenant thus remains
in possession, and, in addition thereto, shall pay the Landlord all damages,
consequential as well as direct, sustained by reason of the Tenant’s retention
of possession. If the Tenant remains in possession of the demised Premises, or
any part thereof, after the then Termination Date by lapse of time, failure to
give timely notice to extend or otherwise, such holding over shall, at the
election of the Landlord expressed in a written notice to the Tenant and not
otherwise, constitute an extension of this Lease on a month to month basis at
the Minimum Rent as increased by the full CPI payable by the Tenant on the first
day of each and every month, together with Additional Rent and other charges as
provided herein. The provisions of this Section 33 do not exclude the Landlord’s
rights of re-entry or any other right hereunder.

34. ARBITRATION.

A. The Landlord and the Tenant hereby agree that any dispute or claim in law or
equity arising out of this Lease or any resulting transaction or as specifically
set forth herein shall be decided by neutral, binding arbitration and not by
court action, except as provided by New Jersey law for judicial review of
arbitration proceedings. The arbitration shall be conducted in accordance with
the rules of either the American Arbitration Association (“AAA”). However, the
parties hereto may agree in writing signed by the parties hereto to use an
alternative dispute resolution mechanism or different rules and/or
arbitrator(s).

B. The following matters are excluded from arbitration hereunder: (i) any matter
which is within the jurisdiction of a probate or small claims court, and (ii) an
action for bodily injury or wrongful death.

35. NO PERSONAL LIABILITY.

A. Notwithstanding anything contained herein to the contrary, Tenant agrees that
the Landlord shall have no personal liability with respect to any of the
provisions of this Lease and Tenant shall look solely at the estate and property
of Landlord in the Premises for the satisfaction of Tenant’s remedies,
including, without limitation, the collection of any judgment or the enforcement
of any other judicial process requiring the payment or expenditure of money by
Landlord in the event of any default or breach by Landlord with respect to any
of the terms and provisions of this Lease to be observed and/or performed by
Landlord, subject, however, to the prior rights of any holder of any mortgage,
deed of trust, deed or other security interest covering all or part of the
Premises and no other assets of Landlord or any principal, partner, shareholder
or member of Landlord, as the case may be, including its attorney’s and other
agents, shall be subject to levy, execution or other judicial process for the
satisfaction of Tenant’s claims, and in the event Tenant obtains a judgment
against the Landlord, the judgment docket shall be so noted. This Article shall
inure to the benefit of Landlord’s successors and assigns and their respective
principals and agents.

 

38



--------------------------------------------------------------------------------

B. No recourse shall be had for an obligation of Tenant hereunder, or for any
claim based thereon or otherwise in respect thereof, against any past, present
or future shareholder, officer, director or employee of Tenant.

36. REPRESENTATIONS AND ENTIRE AGREEMENT. It is understood and agreed by Tenant
that Landlord and Landlord’s agents have made no representations or promises
with respect to the Premises or the making or entry into this Lease, except as
this Lease expressly sets forth and that no claim or liability, or cause for
termination, shall be asserted by Tenant against Landlord for, and Landlord
shall not be liable by reason of breach of any representations or promises not
expressly stated in this Lease. This Lease and Exhibits hereto constitute the
sole and exclusive agreement between the parties with respect to the Premises.

37. NO RECORDING OF THIS LEASE. Neither this Lease, nor any affidavit or other
writing with respect thereto, shall be recorded by Tenant or by anyone acting
though or under or on behalf of Tenant.

38. ATTORNEY’S FEES. The prevailing party in any legal proceeding brought
against the other with respect to this Lease or any transaction related thereto
shall in addition to all other recoveries permitted hereunder, shall be entitled
to recover court costs, reasonable attorney fees, and all other out-of-pocket
costs of litigation, including deposition, travel and witness costs, from the
nonprevailing party.

39. COUNTERPARTS. This Lease may be executed in several counterparts, each of
which shall be deemed to be an original copy, and all of which taken together
shall constitute one agreement binding on all parties hereto, notwithstanding
that the parties shall not have signed the same counterpart.

40. SIGNS. Tenant shall have the right to install, at its cost and expense, any
signs in the interior of the Premises. Tenant shall not install any exterior
sign (which shall be at its own expense) without obtaining Landlord’s written
consent, which consent shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing, Landlord’s prior consent shall not be required in
order for Tenant to install exterior signs that are substantially the same as
those at 311, 313 or 315 Enterprise Drive. All signage shall be in accordance
with all local rules, regulations and ordinances governing signage.

41. CONDITION OF SPACE: APPROVALS. Tenant is taking the Total Rented Space in
“as is” condition, notwithstanding the roof and windows as further discussed in
Section 46. Tenant shall have the right to approve final plans and
specifications for work to be performed pursuant to Section 46, and all work to
be performed shall comply with applicable building codes.

 

39



--------------------------------------------------------------------------------

42. MECHANICAL SYSTEMS. As the landlord, Landlord will be responsible for
maintaining all mechanical systems in good working order.

43. ADDITIONAL PROVISIONS.

A. Notwithstanding the provisions of Section 9 or anything contained herein or
elsewhere in the Lease to the contrary, the Tenant shall not be responsible
(i) to pay for any capital improvements to the Building (except as specifically
set forth in this Lease), and such capital improvements shall not be deemed
Additional Rent, (ii) to pay for or to otherwise maintain, repair, or replace
the load bearing walls, the steel, foundation, windows (except as provided in
Section 46), or the roof of the Building (except as provided in Section 46) and
the Premises (hereinafter referred to as the “Structural Elements”), or (iii) to
pay for, replace or otherwise maintain the sanitary system(s), the electrical
system(s), the HVAC systems (except to the extent required for regular and
routine HVAC maintenance described in Section 9.A.), and/or any other similar
systems serving, located in, or passing through the Building or the Premises
(hereinafter referred to as the “Building Systems”), all of which shall be the
Landlord’s responsibility, at the Landlord’s sole cost and expense. Landlord’s
responsibility for the cost of maintaining the roof of the Building shall
expressly be limited to maintaining the roof to the standard of a roof for a
typical office building, as opposed to Tenant’s specific manufacturing use, at
any time with the Tenant bearing any additional necessary costs for such
maintenance pertaining to Tenant’s specific manufacturing use. Tenant shall,
upon request by Landlord, provide Landlord with maintenance records of all
aspects of the Premises or the Building, the maintenance of which is performed
by Tenant pursuant to the provisions of this Lease.

B. Notwithstanding anything contained herein or in the Lease to the contrary, in
all instances where Tenant is required to indemnify, defend, and hold Landlord
harmless, Landlord agrees to give prompt notice to the Tenant of the assertion
of any claim, or the commencement of any suit, action, or proceeding by any
party, in respect of which indemnity may be sought by Landlord hereunder
specifying with reasonable particularity the basis therefor, and providing the
Tenant with any information with respect thereto that the Tenant may reasonably
request. The Tenant may, at its own cost and expense, (i) participate in, and,
(ii) assume the defense thereof, provided, however, that the Tenant’s counsel is
reasonably satisfactory to the Landlord, and the Tenant shall thereafter consult
with the Landlord upon the Landlord’s reasonable request for such consultation
from time to time with respect to such claim, suit, action, or proceeding. If
the Tenant assumes such defense, the Landlord shall have the right (but not the
obligation) to participate in the defense thereof and to employ counsel, at its
own cost and expense, separate form the counsel employed by the Tenant. Whether
or not the Landlord chooses to defend or prosecute any such claim, suit, action
or proceeding, the Landlord and the Tenant shall cooperate in the defense or
prosecution thereof. Any settlement or compromise made or caused to be made by
the Tenant or the Landlord of any such claim, suit, action, or proceeding shall
also be binding upon the Tenant or the Landlord, as the case may be, in the same
manner as if a final judgment or decree had been entered by a court of competent
jurisdiction in the amount of such settlement or comprise, provided, however,
that no party shall settle or compromise any such claim, suit, action, or
proceeding without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed. In the event Tenant does not
elect to assume the defense of any claim, suit, action, or proceeding within a
reasonable time of being notified by Landlord, then such failure shall not
relieve the Tenant or Landlord or their respective obligations hereunder.

 

40



--------------------------------------------------------------------------------

44. [Intentionally Omitted]

45. [Intentionally Omitted]

46. REPAIRS TO ROOF AND WINDOWS.

 

  A. The Tenant agrees to replace the existing roof of the Building. The
Landlord will pay the Tenant $40,000 of such total cost to replace the existing
roof within 30 days after Tenant’s completion of the roof replacement, together
with receipt of a roof warranty covering the roof replacement for a period of
not less than fifteen (15) years. The Tenant will be responsible for the
remaining cost to replace the existing roof. The Tenant will determine which
roofer to use to replace the existing roof as well as what materials will be
used, subject to the Landlord’s approval. After a roofer and roofing materials
are determined by the Tenant, the Tenant will provide the Landlord with an
estimate consisting of the following specifications: (i) the cost to replace the
roof, (ii) the name of the roofer, (iii) the roofing materials used to replace
the roof, and (iv) the roof warranty the roofer and manufacturer are willing to
provide. After the existing roof is replaced as described above and provided in
more detail by the Tenant to the Landlord, (i) the Tenant will not be
responsible for any subsequent costs associated with repairing and/or replacing
the new roof and (ii) the Landlord will be responsible for all subsequent costs
associated with repairing and/or replacing the new roof, provided that
Landlord’s obligations hereunder shall (i) not arise to the extent such required
repair or replace is caused by Tenant’s acts or omissions excluding normal or
ordinary wear and tear, and (ii) be limited by any obligation under any then
existing roof warranty.

 

  B. The Tenant agrees to replace all of the existing windows in the Building.
The Landlord will pay the Tenant $100,000 of such total cost to replace such
existing windows within 30 days after the completion of such window replacement
project. The Tenant will be responsible for the remaining cost to replace such
existing windows. The Tenant will determine which new windows will be used,
subject to the Landlord’s approval. After the new windows are determined by the
Tenant, the Tenant will provide the Landlord with an estimate consisting of the
plans and specifications regarding the windows, which estimate shall be subject
to the Landlord’s review and approval. After the Tenant replaces all of the
existing windows as described above and provided in more detail in Exhibit “B”
as attached, (i) the Tenant will not be responsible for any subsequent costs
associated with repairing and/or replacing the new windows and (ii) the Landlord
will be responsible for all subsequent costs associated with repairing and/or
replacing the new windows including but not limited to any new windows that are
leaking, except to the extent caused by or arising from the Tenant’s negligent
acts or omissions. The Tenant shall cause the manufacturer and installer of the
new windows to provide a warranty, which warranty shall be subject to Landlord’s
review and approval.

 

41



--------------------------------------------------------------------------------

47. FIBER OPTIC LINES. The fiber optic lines previously installed by Tenant
shall be maintained by Tenant and shall not become the property of Landlord
until termination of this Lease.

[SIGNATURE PAGE FOLLOWS]

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Landlord and the Tenant have executed or caused to be
executed, these presents, as of the date first hereinabove set forth.

 

109 MORGAN LANE, LLC

as Landlord

By:  

/s/ Arthur Rudner

  Arthur Rudner

INTEGRA LIFESCIENCES CORPORATION

as Tenant

By:  

/s/ Kevin Breeden

  Name: Kevin Breeden   Title: Senior Vice President, Operations

 

43



--------------------------------------------------------------------------------

EXHIBIT A

SITE PLAN

 

44



--------------------------------------------------------------------------------

LOGO [g559455g20y07.jpg]



--------------------------------------------------------------------------------

LOGO [g559455g24r25.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

PLANS AND SPECIFICATIONS FOR WINDOWS

 

45



--------------------------------------------------------------------------------

LOGO [g559455dsp052.jpg]



--------------------------------------------------------------------------------

LOGO [g559455dsp053.jpg]



--------------------------------------------------------------------------------

 

LOGO [g559455g28d54.jpg]



--------------------------------------------------------------------------------

 

LOGO [g559455dsp055.jpg]



--------------------------------------------------------------------------------

 

LOGO [g559455dsp056.jpg]



--------------------------------------------------------------------------------

 

LOGO [g559455dsp057.jpg]



--------------------------------------------------------------------------------

 

LOGO [g559455dsp058.jpg]